As filed with the Securities and Exchange Commission onNovember13, 2015 Registration No.333-199840 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM S-4 Amendment No. 5 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Alpine 4 Technologies Ltd. (Exact name of registrant as specified in its charter) Delaware 46-5482689 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 4742 N. 24th Street, Suite 300 Phoenix AZ 85016 855-777-0077 ext 801 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Kent Wilson Alpine 4 Technologies Ltd. 4742 N. 24th Street, Suite 300 Phoenix AZ 85016 855-777-0077 ext 801 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: C. Parkinson Lloyd, Esq. Kirton | McConkie 50 East South Temple Street, Suite 400 Salt Lake City, UT 84111 (801) 328-3600 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after this registration statement becomes effective and upon completion of the Asset Purchase Transaction. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General InstructionG, check the following box:¨ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule13e-4(i) (Cross-Border Issuer Tender Offer)¨ Exchange Act Rule14d-1(d) (Cross-Border Third-Party Tender Offer)¨ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount tobe Registered Proposed Maximum Offering Price PerUnit Proposed Maximum Aggregate OfferingPrice Amount of RegistrationFee Class A Common stock, par value $0.0001 per share 150,000,000 shares(1) $ $ Represents the maximum number of shares of Class A common stock of the registrant estimated to be issuable in the transaction described herein, based on an amount equal to the number of shares of AutoTek Incorporated common stock outstanding as of the date of this Registration Statement, multiplied by the exchange ratio of six (6) shares ofAlpine 4 Technologies Ltd. Class A common stock for each one (1) share of AutoTek Incorporated common stock, assuming full participationby all AutoTek Incorporated stockholders in the proposed Share Exchange Transaction. Estimated solely for the purpose of calculating the registration fee required by Section6(b) of the Securities Act of1933, as amended (the “Securities Act”), and calculated pursuant to Rule457(f)(2) under the Securities Act. The proposed maximum aggregate offering price for the common stock is equal to the book value of the shares of AutoTek Incorporated common stock to be received by the registrant, assuming full participation by all AutoTek Incorporated stockholders. Calculated as the product of the maximum aggregate offering price and 0.0001162. Fee paid with original filing. No additional fee due. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. Information contained herein is subject to completion or amendment. A registration statement relating to the Alpine 4 Technologies Ltd. Class A Common Stock to be issued in the proposed asset purchase transaction and in connection with the proposed share exchange with the AutoTek Incorporated stockholders has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective. This proxy statement/prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any jurisdiction in which such offer, solicitation or sale is not permitted or would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. PRELIMINARY PROXY STATEMENT/PROSPECTUS DATEDNOVEMBER 13, 2015, SUBJECT TO COMPLETION PRELIMINARY COPY ASSET PURCHASE TRANSACTION AND SHARE EXCHANGE PROPOSED — YOUR VOTE IS VERY IMPORTANT Dear AutoTek and Alpine 4 Shareholders: Each of the boards of directors of Alpine 4 Technologies Ltd., a Delaware corporation (“Alpine 4”), and AutoTek Incorporated, an Arizona corporation (“AutoTek”) has approved an asset purchase and share exchange agreement, whereby Alpine 4 will purchase certain software assets of AutoTek, and will issue shares of Alpine 4’s Class A common stock in exchange for the outstanding shares of AutoTek common stock as partial payment for the assets purchased. Alpine 4 and AutoTek plan to enter into an Asset Purchase and Share Exchange Agreement (the “Agreement”) following receipt of the approval by the AutoTek stockholders. Subject to shareholder approvals and certain other customary closing conditions, Alpine 4 and AutoTek will combine their businesses through the acquisition by Alpine 4 of certain of the assets of AutoTek (the “Asset Purchase Transaction”).Additionally, as partial payment for the acquired assets, Alpine 4 is offering to exchange six (6) shares of Alpine 4 Class A common stock for each one (1) share of AutoTekcommon stock, in a share exchange transaction (the “Share Exchange”), pursuant to which Alpine 4 may acquire some level of ownership of AutoTek, following which, Alpine 4 management anticipates that AutoTek will continue to operate with its own business and operations, and that Alpine 4 will operate with the assets purchased from AutoTek as a separate business.In other words, Alpine 4 management does not intend to merge with or consolidate AutoTek into Alpine 4, and instead intends that AutoTek will continue to maintain its separate corporate existence, with its own operations and business focus.Until the conclusion of the Share Exchange, Alpine 4 cannot determine what level of ownership, if any, it will acquire in AutoTek.AutoTek stockholders may choose to exchange, all, some, or none of the shares of AutoTek for Alpine 4 shares in the Share exchange. If the AutoTek stockholders do not approve the Asset Purchase Transaction, the parties will not close the asset purchase or continue with the Share Exchange, and AutoTek would not become a subsidiary of Alpine 4.Management of Alpine 4 and AutoTek anticipate that the two companies would extend the license agreement pursuant to which Alpine 4 has been operating and using the AutoTek technology (discussed in more detail below), but no agreement has been reached on a long-term extension of that agreement. The purpose of the Share Exchange is to provide all AutoTek shareholders with an opportunity to have liquidity in their investment, through the ownership of Alpine 4 Class A common stock.Although there was no market for the Alpine 4Class A common stock as of the date of this proxy statement/registration statement, Alpine 4 management plans to enter into an agreement and to develop a relationship with a market maker to submit an application to FINRA for listing Alpine 4’sClass A common stock with the OTC Markets. If the Asset Purchase Transaction and Share Exchange transactions are completed, AutoTek shareholders will receive six (6) shares of Alpine 4Class A common stock for each one (1) shares of AutoTek common stock. This exchange ratio is fixed and will not be adjusted to reflect stock price changes prior to the closing.AutoTek shareholders who participate in the Share Exchange will not continue to own the AutoTek shares they tender, and all shares of AutoTek common stock tendered in the Share Exchange will be held by Alpine 4. The value of the Alpine 4 shares to be received in exchange for each one (1) shares of AutoTek common stock will be equal to the value of the shares in AutoTek.Following the closing of the Asset Purchase Transaction and the Share Exchange, Alpine 4 will own the source code asset, and will continue to operate and implement its business plan.AutoTek will continue as a separate entity, and AutoTek management anticipates that it will continue to pursue its business and operations, which will be separate and distinct from those of Alpine 4.Through the Share Exchange, Alpine 4 may become a shareholder of AutoTek.Until the Share Exchange is completed, we cannot determine how many shares ofAutoTek common stock, if any, will be owned by Alpine 4.As of the date of the proxy statement/registration statement, the Alpine 4 shares have little or no market value.Additionally, there is no market value at this time for the shares of AutoTek common stock.AutoTek and Alpine 4 management believe that there will be market value to the shares of Alpine 4 once the shares have been accepted for trading. As noted, as of the date of this proxy statement/registration statement, there was no market for Alpine 4’sClass A common stock, although the Alpine 4 management plans to enter into negotiations with a market maker and work to create a public market for Alpine 4’sClass A common stock. Your vote is very important. The Asset Purchase Transaction cannot be completed unless a majority of the AutoTek stockholders approve the entry by AutoTek into the Asset Purchase Transaction.Additionally, Alpine 4 and AutoTek believe it to be in the best interests of the AutoTek Shareholders to approve the Agreement and to tender their shares for the Share Exchange.AutoTek is holding a special meeting of its stockholders to vote on the proposals necessary to complete the Asset Purchase Transaction and the Share Exchange. Information about the meeting, the Asset Purchase Transaction, the Share Exchange, and the other business to be considered by AutoTek stockholders is contained in this proxy statement/registration statement. We urge you to read this joint proxy statement/registration statement carefully. You should also carefully consider the risks that are described in the “Risk Factors” section beginning on page 19. Whether or not you plan to attend AutoTek’s special meeting of shareholders, please submit your proxy as soon as possible to make sure that your shares are represented at that meeting. The AutoTek Board of Directors recommends that AutoTek shareholders vote “FOR” the entry by AutoTek into the Asset Purchase Transaction, and that they tender their shares in connection with the Share Exchange proposal. The Alpine 4 board of directors has recommended that its sole shareholders vote “FOR” the entry by Alpine 4 into the Asset Purchase Transaction, and “FOR” the Share Exchange proposal.As of the date of this proxy statement/registration statement, Alpine 4 had four stockholders, all of whom had voted to approve the entry by Alpine 4 into the Asset Purchase Transaction and the Share Exchange proposal. Kent B. Wilson, Richard Battaglini Chief Executive Officer President Alpine 4 Technologies Ltd. AutoTek Incorporated Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the asset purchase acquisition or the share exchange or the other transactions described in this proxy statement/registration statement or the securities to be issued in connection with the Share Exchange or determined if this proxy statement/registration statement is accurate or complete. Any representation to the contrary is a criminal offense. This proxy statement/registration statement is dated [], 2015, and is first being mailed to shareholders of AutoTek on or about [], 2015. NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON [], [], 2015 To the Shareholders of AutoTek Incorporated: A special meeting of shareholders of AutoTek Incorporated (“AutoTek”) will be held at [], on [], 2015, at 4742 North 24th Street, Suite 300, Phoenix, AZ 85016, for the following purposes: 1. To authorize and approve the entry by AutoTek into that certain Asset Purchase and Share Exchange Agreement (the “Agreement”), whereby AutoTek will sell certain of its assets (the “Acquired Assets) to Alpine 4 Technologies Ltd. (“Alpine 4”), a public reporting company that plans to develop and use the assets.In connection with the sale by AutoTek of the Acquired Assets, the AutoTek Board of Directors has elected to provide to the AutoTek shareholders Dissenters’ Rights under Arizona law.The Dissenters’ Rights are more fully discussed in this Proxy Statement/Registration Statement. 2. To approve any motion to adjourn the AutoTek special meeting, if necessary or appropriate, to solicit additional proxies (the “AutoTek Adjournment” proposal). Following the Special Meeting, Alpine 4 and AutoTek will announce the results of the voting.If the AutoTek shareholders approve the entry into the Asset Purchase Transaction, Alpine 4 will proceed with the Share Exchange, pursuant to which AutoTek stockholders may elect to exchange their shares of AutoTek common stock for shares of Alpine 4Class A common stock.The Share Exchange Election Form, where you can indicate your choice of whether or not to participate in the Share Exchange, explains the procedure for AutoTek Shareholders to tender their AutoTek shares to receive shares of Alpine 4Class A common stock. AutoTek will transact no other business at the special meeting, except for business properly brought before the special meeting or any adjournment or postponement thereof. The accompanying joint proxy statement/registration statement further describes the matters to be considered at the AutoTek special meeting. The AutoTek Board of Directors has set , 2015, as the record date (the “AutoTek Record Date”) for the AutoTek special meeting. Only holders of record of AutoTek common stock at the close of business on 2015, will be entitled to notice of and to vote at the AutoTek special meeting and any adjournments or postponements thereof. Any shareholder entitled to attend and vote at the AutoTek special meeting is entitled to appoint a proxy to attend and vote on such shareholder’s behalf. Such proxy need not be a holder of AutoTek common stock. Your vote is very important. To ensure your representation at the AutoTek special meeting, please complete and return the enclosed proxy card or submit your proxy by telephone or through the Internet. Please vote promptly whether or not you expect to attend the AutoTek special meeting. Submitting a proxy now will not prevent you from being able to vote in person at the AutoTek special meeting. The AutoTek Board of Directors has unanimously approved the Asset Purchase Transaction and the Share Exchange and the transactions contemplated thereby, and recommended that you vote “FOR” the entry by AutoTek into the Asset Purchase Transaction, and that you tender your shares in connection with the Share Exchange. By Order of the Board of Directors, Richard Battaglini President and Chairman Board of Directors AutoTek Incorporated , 2015 i PLEASE VOTE YOUR SHARES PROMPTLY. YOU CAN FIND INSTRUCTIONS FOR VOTING ON THE ENCLOSED PROXY CARD. IF YOU HAVE QUESTIONS ABOUT THE PROPOSALS OR ABOUT VOTING YOUR SHARES, PLEASE CALL KENT WILSON AT 855-777-0077. Attached to the Proxy Statement/Registration Statement as Appendix A is the form of Proxy, which provides for authorization and approval of the entry by AutoTek into the Agreement. The procedure for indicating authorization and approval of the entry by AutoTek into the Agreement is described in detail in the attached Proxy Statement. Also attached to the Proxy Statement/Registration Statement as Appendix B is the Share Exchange Election Form, where you can indicate your choice of whether or not to participate in the Share Exchange, and which explains the procedure for AutoTek Shareholders to tender their AutoTek shares to receive shares of Alpine 4Class A common stock. With respect to the Share Exchange, assuming approval by the stockholders of AutoTek, the Share Exchange Offer will be open for a period (the “Exchange Period”) of forty-five (45) calendar days following the date of the Special Meeting.AutoTek stockholders may tender shares of AutoTek stock for participation in the Share Exchange during the Exchange Period.Any AutoTek stockholder who tenders AutoTek shares in the Share Exchange shall have the right to withdraw any such shares tendered at any time until the closing of the Exchange Period.Alpine 4 has agreed to use its best efforts to issue the Alpine 4 Exchange Shares within fifteen (15) Business Days following the Close of the Exchange Period.Alpine 4 and AutoTek agreed that upon the expiration of the Exchange Period, the Share Exchange offer shall be terminated, and any AutoTek shareholders who have not tendered their shares of AutoTek’s common stock may not participate in the Share Exchange.Additionally, any AutoTek stockholders who elect to not participate in the Share Exchange will remain stockholders of AutoTek. Following the Exchange Period, Alpine 4 shall terminate the Share Exchange, and any AutoTek shareholder who does not tender his or her AutoTek shares will not be entitled to participate in the Share Exchange.Please Note: Alpine 4 will instruct its transfer agent to issue the Exchange Shares to each AutoTek who tenders his or her shares in connection with the Share Exchange.In other words, there is no minimum number of shares that must participate in the Share Exchange.Exchange Shares will be issued to AutoTek shareholders following the closing of the Exchange Period. ADDITIONAL INFORMATION If you would like additional information about AutoTek or Alpine 4, you may contact the companies directly at the address and phone below. For AutoTek Shareholders: For Alpine 4 Shareholders AutoTek Incorporated Alpine 4 Technologies Ltd. 934 West Coronado Road 4742 N. 24th Street, Suite 300 Phoenix, AZ 85007 Phoenix AZ 85016 Attention: Richard Battaglini Attention: Kent Wilson Telephone:480-483-5654 Telephone: 855-777-0077 ext 801 ii To obtain timely delivery of these documents before the closing of the Asset Purchase Transaction, you must request the information no later than , 2015. To learn where you may obtain additional information, see “Where You Can Find More Information” beginning on page 68 of the accompanying joint proxy statement/registration statement. TABLE OF CONTENTS Page ADDITIONAL INFORMATION ii QUESTIONS AND ANSWERS ABOUT THE TRANSACTIONS AND THE AUTOTEK SPECIAL MEETINGS 5 SUMMARY 11 The Parties 12 The Asset Purchase Transaction 13 The Share Exchange 13 Governance of Alpine 4 and AutoTek Following Completion of the Asset Purchase Transaction 14 Headquarters 15 Recommendations of the AutoTek Board of Directors and AutoTek’s Reasons for the Asset Purchase Transaction 15 Interests of Directors and Executive Officers in the Asset Purchase Transaction 16 Accounting Treatment of the Asset Purchase Transaction 16 Dissenters’ Rights 17 Matters to be Considered at the AutoTek Special Meeting 17 Voting by Alpine 4 and AutoTek Directors and Executive Officers 18 SELECTED FINANCIAL DATA 18 SUPPLEMENTARY FINANCIAL INFORMATION 18 1 CAUTIONARY NOTE REGARDING FORWARD-LOOKING-STATEMENTS 18 RISK FACTORS 19 THE ASSET PURCHASE AND SHARE EXCHANGE TRANSACTION 30 Parties to the Asset Purchase Transaction and Share Exchange 30 AutoTek Incorporated 30 Management’s Discussions and Analysis of Financial Condition and Results of Operations 31 Overview and Highlights 32 Company Background 32 Business Strategy 32 Results of Operations 33 Liquidity and Capital Resources 33 Off-Balance Sheet Arrangements and Contractual Obligations 33 Critical Accounting Policies and Estimates 34 AutoTek Financial Statements AT-1 Alpine 4 Technologies Ltd. 34 Management's Discussion Analysis of Financial Condition and Results of Operations 34 Overview and Highlights 34 Results of Operations 38 Liquity and Capital Resources 39 Critical Accounting Policies and Estimates 40 Recent Developments 41 Alpine 4 Financial Statements F - 1 MARKET PRICES AND DIVIDEND DATA 42 Directors and Officer 42 2 Executive Compensation 48 Principal Holders of Voting Securities 50 Rationale for the Asset Purchase Transaction 52 AutoTek’s Board of Directors’ Recommendations and Its Reasons for the Asset Purchase Transaction 52 Alpine 4’s Board of Directors’ Recommendations and Its Reasons for the Asset Purchase Transaction 54 Governance of Alpine 4 and AutoTek Following Completion of the Asset Purchase Transaction 56 Accounting Treatment of the Asset Purchase Transaction and Share Exchange 56 Certain U.S. Federal Income Tax Consequences of the Share Exchange 58 Dissenters’ Rights 59 THE AGREEMENT 60 The Asset Purchase Transaction 60 AUTOTEK SPECIAL MEETING 61 Date, Time and Place of the Special Meeting; Matters to be Considered at the AutoTek Special Meeting 61 Quorum 62 Required Vote 62 Treatment of Abstentions; Failure to Vote 62 Voting of Proxies; Incomplete Proxies 62 Revocability of Proxies and Changes to an AutoTek Shareholder’s Vote 63 Solicitation of Proxies 63 Voting by AutoTek Directors and Executive Officers 64 DESCRIPTION OF ALPINE 4 COMMON STOCK 64 3 Authorized Capital Stock 64 Transfer Agent 66 Comparison of Rights of Shareholders of Alpine 4 and AutoTek 66 LEGAL MATTERS 74 EXPERTS 74 WHERE YOU CAN FIND MORE INFORMATION 74 PART II – INFORMATION NOT REQUIRED IN PROSPECTUS II-1 Indemnification of Directors and Officers; Disclosures of Commission Position on Indemnification for Securities Act Liabilities II-1 WHERE YOU CAN FIND MORE INFORMATION II-2 SIGNATURES II-4 EXHIBIT INDEX II-6 4 QUESTIONS AND ANSWERS ABOUT THE TRANSACTIONS AND THE AUTOTEK SPECIAL MEETING. The following are answers to certain questions that you may have regarding the Asset Purchase Transaction and the Share Exchange, and the AutoTek proposals to be considered at the AutoTek Special Meeting. We urge you to read carefully the remainder of this document because the information in this section may not provide all of the information that might be important to you in determining how to vote. Q:WHAT IS THE PROPOSED TRANSACTION ON WHICH I AM BEING ASKED TO VOTE? A: There are two proposals for which AutoTek shareholders are being asked to provide their approval at the AutoTek Special Meeting:(1) To authorize and approve the entry by AutoTek into that certain Asset Purchase and Share Exchange Agreement (the “Agreement”); and (2) To approve any motion to adjourn the AutoTek Special Meeting, if necessary or appropriate, to solicit additional proxies (the “AutoTek Adjournment” proposal). Pursuant to the proposed Asset Purchase and Share Exchange Agreement (the “Agreement”) by and between AutoTek and Alpine 4 Technologies Ltd. (“Alpine 4”), and subject to the approval by the AutoTek shareholders, AutoTek will sell to Alpine 4, and Alpine 4 will purchase from AutoTek, (a) source code and related materials (the “Source Code”) which Alpine 4 has developed (pursuant to a licensing agreement) into new LotWatch and ServiceWatch products; (b) non-disclosure agreements relating to the development of the intellectual property relating to the Source Code; (c) the related intellectual property; (d) equipment and other tangible assets relating to the Source Code; (e) to the extent in the possession of Seller, any vendor and supplier lists related to the LotWatch and ServiceWatch products or the Source Code; and (f) any plans, drawings and specifications, and all books, records and files, related to the Source Code which Seller either owns or both possesses and has the right to assign to Buyer (collectively, the “Acquired Assets”). Collectively, the purchase of the Acquired Assets and the payment for such Acquired Assets by Alpine 4 are referred to as the “Asset Purchase Transaction.” As partial payment for the Acquired Assets, Alpine 4 agreed to pay to AutoTek the sum of Thirty Thousand Dollars ($30,000) upon closing of the Asset Purchase Transaction. Additionally, in connection with the Asset Purchase Transaction, if the AutoTek stockholders approve the Asset Purchase Transaction pursuant to the terms and conditions set forth in the Agreement, and as partial payment for the Acquired Assets, Alpine 4 agreed to offer to exchange shares of Alpine 4Class A common stock for shares of AutoTek common stock tendered by AutoTek stockholders (the “Share Exchange”), as follows: (i)AutoTek agreed to recommend to its shareholders that they enter into the Share Exchange with Alpine 4 and tender their AutoTek shares in exchange for shares of Alpine 4’sClass A common stock; and (ii)Alpine 4 agreed to issue six (6) shares of itsClass A common stock in exchange for each one (1) share of AutoTek common stock tendered as part of the Share Exchange, the shares of Buyer being issued in the Share Exchange being referred to herein as the “Alpine 4 Exchange Shares.” Alpine 4 agreed to hold open its offer to stockholders of AutoTek to participate in the Share Exchange for a period of forty-five (45) days (the “Exchange Period”) from the date of the Special Meeting of AutoTek stockholders. At the Special Meeting, and at any time during the Exchange Period, AutoTek shareholders will have the opportunity to express their intention to participate in the Share Exchange.AutoTek shareholders are not required to participate, and those who elect to not participate in the Share Exchange will remain shareholders of AutoTek. If AutoTek’s entry into the Agreement is not approved by the AutoTek stockholders, Alpine 4 and AutoTek will not close the Asset Purchase Transaction, and Alpine 4 will not participate in the Share Exchange. 5 Q: WITH RESPECT TO THE ASSET PURCHASE AGREEMENT, WHAT APPROVAL IS REQUIRED? A: AutoTek and Alpine 4 understand, acknowledge, and agree that the approval of the AutoTek shareholders holding a majority of the outstanding shares of AutoTek common stock is required for the closing of the Asset Purchase Transaction.AutoTek and Alpine 4 have agreed to work together to prepare and file this Proxy Statement/Registration Statement, one purpose of which is to seek the approval of the AutoTek shareholders for the Asset Purchase Transaction.Alpine 4 and AutoTek specifically agreed as follows: (i)As of the date of this Proxy Statement/Registration Statement, Charles Winters and Scott Edwards, who are directors of AutoTek as well as being directors of Alpine 4, collectively owned 1,503,000 shares of AutoTek common stock, or approximately 6.01% of the outstanding AutoTek common stock.Richard Battaglini, who is the President and Chairman of AutoTek and the former President and Chairman of Alpine 4, owned no shares of the outstanding stock of AutoTek.The Asset Purchase Transaction, including the opportunity of AutoTek stockholders to participate in the Share Exchange, was recommended to the AutoTek shareholders by the members of the AutoTek board of directors. (ii)Messrs. Winters and Edwards have indicated their intention to vote their AutoTek shares in favor of the Asset Purchase Transaction and to participate in the Share Exchange. (iii)The votes of Messrs. Winters and Edwards will be counted with the votes of other AutoTek stockholders in determining whether the holders of a majority of AutoTek’s outstanding shares have been voted in favor of the transaction.In other words, there is no requirement by the AutoTek or Alpine 4 Boards of Directors that the Asset Purchase Transaction be approved by independent stockholders of AutoTek, i.e. those who are not also holders of shares in Alpine 4. (iv)AutoTek will, through the Proxy Statement/Registration Statement, seek approval of the other AutoTek shareholders, at the AutoTek Special Meeting, of the Asset Purchase Transaction.Following the AutoTek Special Meeting, the AutoTek Board of Directors will provide information about the results of the voting. Q:WHAT APPROVAL IS REQUIRED FOR THE SHARE EXCHANGE? A:Alpine 4 and AutoTek understand, acknowledge, and agree that part of the consideration to be paid to AutoTek by Alpine 4 in connection with the Asset Purchase Transaction is the offer by Alpine 4 to issue shares of itsClass A common stock to AutoTek shareholders who elect to participate in the Share Exchange.Alpine 4 and AutoTek have prepared and filed this Proxy Statement/Registration Statement, another purpose of which is for Alpine 4 to make the offer of the Share Exchange to the AutoTek shareholders, and to explain the purposes of the Share Exchange, and the mechanics for participation in the Share Exchange. Alpine 4 and AutoTek specifically agreed as follows: (i)Alpine 4 shall offer to the AutoTek shareholders the Share Exchange, pursuant to which Alpine 4 agrees to issue six (6) shares of itsClass A common stock for each one (1) share of common stock of AutoTek tendered in connection with the Share Exchange. (ii)Alpine 4 and AutoTek will work together to effectuate the Share Exchange, working with AutoTek’s transfer agent and/or an exchange agent (the “Exchange Agent”) to conduct the Share Exchange. Assuming approval by the stockholders of AutoTek, the Share Exchange Offer will be open for a period (the “Exchange Period”) of forty-five (45) calendar days following the Special Meeting.AutoTek stockholders may tender shares of AutoTek stock for participation in the Share Exchange during the Exchange Period.Any AutoTek stockholder who tenders AutoTek shares in the Share Exchange shall have the right to withdraw any such shares tendered at any time until the closing of the Exchange Period.Alpine 4 agreed to use its best efforts to issue the Alpine 4 Exchange Shares within fifteen (15) Business Days following the Close of the Exchange Period.Alpine 4 and AutoTek agreed that upon the expiration of the Exchange Period, the Share Exchange offer shall be terminated, and any AutoTek shareholders who have not tendered their shares of AutoTek’s common stock may not participate in the Share Exchange.Additionally, any AutoTek stockholders who elect to not participate in the Share Exchange will remain stockholders of AutoTek. 6 Alpine 4 agreed to use its best efforts to issue the Alpine 4 Exchange Shares within fifteen (15) Business Days of the closing of the Exchange Period.Alpine 4 and AutoTek agreed that the Share Exchange and the issuances of the Alpine 4 Exchange Shares will not be continuous throughout the Exchange Period but will occur following the closing of the Exchange Period, and that upon the expiration of the Exchange Period, the Share Exchange offer shall be terminated, and any AutoTek shareholders who have not tendered their shares of AutoTek’s common stock may not participate in the Share Exchange, and will remain a shareholder of AutoTek. AutoTek stockholders may exchange all, some, or none of their AutoTek shares in the Share Exchange.If an AutoTek stockholder exchanges all of his or her shares of AutoTek stock, he or she will no longer be a stockholder of AutoTek, but will receive shares of Alpine 4Class A common stock in the Share Exchange.AutoTek stockholders who exchange only a portion of their AutoTek shares will continue to be stockholders of AutoTek (with respect to their remaining AutoTek shares), and will become Alpine 4 stockholders through the Share Exchange.AutoTek stockholders who elect to not participate in the Share Exchange or who fail to tender their shares during the Exchange Period will remain stockholders of AutoTek, and will be in the same position they were in prior to the Share Exchange offer being made. As noted, management of both Alpine 4 and AutoTek anticipate that AutoTek will continue to operate as a separate corporate entity and implement its business plan and strategy. Q:IS THE SHARE EXCHANGE EXPECTED TO BE TAXABLE TO AUTOTEK SHAREHOLDERS? A:Because the Share Exchange will close after the Asset Purchase Transaction has closed (assuming AutoTek Stockholder Approval), Alpine 4 management cannot determine the exact tax consequences of the Share Exchange to AutoTek shareholders.Nevertheless, Alpine 4 management believes that it is more likely than not that the exchange of the AutoTek common stock for Alpine 4Class A common stock in Share Exchange will be a taxable transaction for U.S. federal income tax purposes under the U.S. Internal Revenue Code of 1986, as amended, referred to as the IRC, and may also be taxable under state, local and non-U.S. income and other tax laws. Please carefully review the information under “Certain U.S. Federal Income Tax Consequences of the Share Exchange” beginning on page 53 of this proxy statement/registration statement for a description of certain U.S. federal income tax consequences of Asset Purchase Transaction and the Share Exchange to U.S. holders (as defined in that section). The tax consequences to you will depend on your own situation. We urge you to consult your tax advisors as to the specific tax consequences to you of Asset Purchase Transaction and the Share Exchange and your receipt of the Exchange Shares if you elect to participate in the Share Exchange, including the applicability and effect of U.S. federal, state, local and non-U.S. income and other tax laws in light of your particular circumstances. Q;COULD THE SHARE EXCHANGE RESULT IN A CHANGE IN MAJORITY OWNERSHIP OF ALPINE 4’S CLASS A COMMON STOCK? A:Yes, depending on the number of shares of AutoTek common stock which are exchanged in the Share Exchange.If 60% or more of the AutoTek shares outstanding prior to the Share Exchange are exchanged for Alpine 4 shares, at the exchange ratio of six (6) shares of Alpine 4 Class A Common Stock for each one (1) share of AutoTek, the AutoTek shareholders as a group will own more than 50% of the outstanding Class A common stock of Alpine 4, which will constitute a change of control of the ownership of a majority of the Class A Common Stock.As discussed herein, Alpine 4 also has Class B Common Stock, which has supervoting rights, and has sufficient shares outstanding to guarantee that the management of Alpine 4 will retain voting control of Alpine 4 irrespective of how many shares of AutoTek participate in the Share Exchange.Until the Share Exchange transaction has been completed, there is no way to determine how many shares of AutoTek will be exchanged for shares of Alpine 4.Management of both Alpine 4 and AutoTek anticipate that the two companies will continue to operate as separate companies, each pursuing its own businesses and strategies. 7 Q:ARE AUTOTEK SHAREHOLDERS SUBJECT TO “SQUEEZE-OUT” PROVISIONS UNDER DELAWARE LAW? A:As of the date of this registration statement/proxy statement, Alpine 4 management had no plan to consolidate or merge AutoTek into Alpine 4, irrespective of how many shares of AutoTek are acquired in connection with the Share Exchange. Nevertheless, if Alpine 4 receives at least 90% of the outstanding AutoTek shares in connection with the Share Exchange, Delaware law would permit Alpine 4 to merge with AutoTek, and to pay off in cash the minority AutoTek shareholders.Please also note that pursuant to Delaware law, the consent of the minority shareholders would not be required, and the minority shareholders would merely be entitled to receive fair value for their shares.Nevertheless, as noted, as of the date of this registration statement/proxy statement, Alpine 4 management had no plan or intention to consolidate or merge AutoTek into Alpine 4, irrespective of the number of shares of AutoTek acquired by Alpine 4 in connection with the Share Exchange. Q:WHY AM I RECEIVING THIS DOCUMENT? A: AutoTek is sending these materials to its shareholders to help them decide how to vote their AutoTek shares in connection with the Asset Purchase Transaction and the Share Exchange. As noted above, the closing of the Asset Purchase Agreement requires the approval of the AutoTek shareholders.Alpine 4 and AutoTek have made it an express condition to closing the Asset Purchase Agreement that AutoTek provide all of the AutoTek shareholders the opportunity to vote on the Asset Purchase Transaction. Additionally, by this Registration Statement, Alpine 4 is making the offer of the Share Exchange to the AutoTek shareholders.This Registration Statement includes information about Alpine 4, its proposed business going forward following the Asset Purchase Transaction, and how interested AutoTek shareholders may surrender their AutoTek shares and receive the Alpine 4 Exchange Shares. This document constitutes both a proxy statement of AutoTek and a prospectus of Alpine 4. It is a proxy statement because the board of directors of AutoTek has given notice of the AutoTek Special Meeting, and is seeking the approval of its stockholders using this document. It is a prospectus because Alpine 4 is offering shares of itsClass A common stock in exchange for the outstanding shares of AutoTek in the Share Exchange. Q: WHAT WILL AUTOTEK RECEIVE IN CONNECTION WITH THE ASSET PURCHASE TRANSACTION? A: Assuming that a majority of the holders of AutoTek Shares vote in favor of the Asset Purchase Transaction, at the closing of the Asset Purchase Transaction: (i)Alpine 4 will pay to AutoTek the sum of Thirty Thousand Dollars ($30,000) in immediately available funds; (ii)Alpine 4 will accept all right, title and interest in and to the Transferred Assets, free and clear of all encumbrances, in accordance with the terms of the Agreement; (iii)Alpine 4 will execute and deliver a signed Assignment and Assumption Agreement; and (iv)Upon approval by the AutoTek shareholders, and in exchange for each one (1) share of AutoTek common stock tendered for exchange pursuant to the Share Exchange described in this Registration Statement, Alpine 4 will issue six (6) Exchange Shares. 8 Q: WHAT WILL AUTOTEK SHAREHOLDERS RECEIVE IN CONNECTION WITH THE SHARE EXCHANGE IF THEY CHOOSE TO PARTICIPATE? WHAT HAPPENS IF THEY CHOOSE TO NOT PARTICIPATE? A:If the AutoTek stockholders approve the Asset Purchase Transaction, Alpine 4 has agreed to issue six (6) shares of itsClass A common stock in exchange for each one (1) share of AutoTek common stock tendered in connection with the Share Exchange.AutoTek stockholders may tender some, all, or none of their AutoTek shares in connection with the Share Exchange.Alpine 4 agreed to hold open its offer to stockholders of AutoTek to participate in the Share Exchange for a period of forty-five (45) days from the date of the Special Meeting of the AutoTek stockholders, which will be after the date that the U.S. Securities and Exchange Commission (“SEC”) declares effective (the “Effectiveness Date”) the Registration Statement.Following the Effectiveness Date, AutoTek will transmit the Proxy Statement/Registration Statement to the AutoTek shareholders relating to the Special Meeting, and will hold the special meeting.If the AutoTek stockholders approve the Asset Purchase Transaction, Alpine 4 will proceed with the Exchange Offer.At any time during the Exchange Period, AutoTek shareholders may tender their shares of AutoTek common stock to Alpine 4, pursuant to the steps outlined in the Registration Statement, and will receive in exchange six (6) shares share of Alpine 4Class A common stock for each one (1) share of AutoTek common stock tendered.AutoTek and Alpine 4 will use their best efforts to communicate with all of the AutoTek shareholders regarding the Asset Purchase Transaction, the results of the Special Meeting, and the Share Exchange.There is no minimum number of shares of AutoTek common stock that must be tendered in the Share Exchange.At the close of the Exchange Period, any AutoTek shareholders who have not tendered their AutoTek shares will not be entitled to participate in the Share Exchange.They will continue to hold shares of AutoTek common stock, and AutoTek and Alpine 4 management anticipate that AutoTek (as a separate entity) will continue to have assets and operations. Q:WHEN WILL THE ASSET PURCHASE TRANSACTION BE COMPLETED? A: As noted above, the Boards of Directors of both Alpine 4 and AutoTek have set as a specific condition for the closing of the Asset Purchase Transaction the approval of the holders of at least a majority of the outstanding shares of AutoTek on the Asset Purchase Transaction proposal.At the AutoTek Special Meeting, if the holders of at least a majority of the Independent Shares vote in favor of the Asset Purchase Transaction, Alpine 4 and AutoTek will close the Asset Purchase Transaction as soon thereafter as possible.Alpine 4 will provide additional information about the closing to the public in its publicly filed reports. Q: ARE THE ALPINE 4 SHAREHOLDERS REQUIRED TO APPROVE THE ASSET PURCHASE TRANSACTION AND THE SHARE EXCHANGE? A:Yes.On October 24, 2014, the Board of Directors of Alpine 4 recommended to its shareholders that it approve the Asset Purchase and Share Exchange Agreement, the Asset Purchase Transaction, and the Share Exchange.At that time, Alpine 4 had four shareholders, Richard Battaglini, Kent Wilson, Charles Winters, and Scott Edwards.The four shareholders of Alpine 4 also voted to approve the Asset Purchase Transaction, and Mr. Winters and Mr. Edwards indicated their intention to participate in the Share Exchange as shareholders of AutoTek. Q:HOW DOES THE AUTOTEK BOARD OF DIRECTORS RECOMMEND I VOTE? A: The AutoTek board of directors has unanimously determined that the Asset Purchase Transaction and the transactions contemplated by the Agreement, including the Asset Purchase Transaction and the Share Exchange, are fair and reasonable and in the best interests of AutoTek and its shareholders. The AutoTek board of directors recommends that you vote your AutoTek shares “FOR” the Asset Purchase Transaction, and that you exchange your shares of AutoTek common stock for Exchange Shares pursuant to the Share Exchange. Q: WHAT IF THE AUTOTEK STOCKHOLDERS DO NOT APPROVE THE ENTRY BY AUTOTEK INTO THE ASSET PURCHASE AND SHARE EXCHANGE AGREEMENT? A:The entry by AutoTek into the Agreement and the closing of the Asset Purchase Transaction are conditioned on the approval of the AutoTek stockholders.If the AutoTek stockholders do not approve AutoTek’s entry into the Agreement, then Alpine 4 and AutoTek cannot proceed with the Asset Purchase Transaction.Additionally, because Alpine 4 offered the Share Exchange as partial payment for the assets to be acquired, if the AutoTek stockholders do not approve the Asset Purchase Transaction, Alpine 4 will not participate in the Share Exchange, and AutoTek stockholders will not be entitled to exchange their AutoTek shares for shares of Alpine 4. 9 Additionally, Alpine 4 and AutoTek likely would extend the licensing agreement so that Alpine 4 could continue to use the source code.As drafted, the License Agreement ran until the earlier of one year from the date of its execution (August 5, 2014) or the date on which the Asset Purchase Transaction closes. Alpine 4 and AutoTek subsequently extended the licensing agreement until August 5, 2016.If the Asset Purchase Transaction does not close due to lack of AutoTek shareholder approval, Alpine 4 management anticipates that Alpine 4 would continue to proceed pursuant to the License Agreement through August 5, 2016, and would seek to extend the License Agreement.Continuing to operate under the License Agreement would result in Alpine 4’s being required to continue to pay royalties to AutoTek.Additionally, AutoTek’s continuing to own the software would distract from AutoTek’s planned main businesses.As such, management of both Alpine 4 and AutoTek recommend that the shareholders of AutoTek vote to approve the entry by AutoTek into the Agreement. Q:WHAT DO I NEED TO DO NOW? A: After carefully reading and considering the information contained in this proxy statement/registration statement, please vote your AutoTek shares as soon as possible so that your shares will be represented at the AutoTek Special Meeting and voted with respect to the Asset Purchase Transaction.Please follow the instructions set forth on the Proxy form. If you choose to participate in the Share Exchange, please follow the instructions on AutoTek for Alpine 4 Share Exchange Form. Q:HOW DO I VOTE? A: If you are a shareholder of record of AutoTek as of , 2015 (the “AutoTek Record Date”), you may vote by proxy or in person at the meeting. To vote by proxy, an AutoTek shareholder may use one of the following methods if it is a registered holder: •Telephone voting, by dialing the toll-free number and following the instructions on the proxy card; •Via the Internet, by going to the web address shown on the proxy card and following the instructions on the proxy card; or •Mail, by completing, signing and returning the proxy card in the enclosed envelope. The envelope requires no additional postage if mailed in the United States. Q:When and where is the AutoTek Special Meeting of shareholders? What must I bring to attend the Special Meeting? A:The Special Meeting of AutoTek shareholders will be held at [] a.m. at theAlpine 4 corporate offices located at 4742 North 24th Street, Suite 300, Phoenix, AZ 85016, on [], 2015. Subject to space availability, all AutoTek shareholders as of the AutoTek Record Date, or their duly appointed proxies, may attend the meeting. Because seating is limited, admission to the meeting will be on a first-come, first-served basis. Registration and seating will begin at [] a.m. If you wish to attend the AutoTek Special Meeting, you must bring photo identification. Q:HOW MANY VOTES DO I HAVE? A: You are entitled to one vote for each share of AutoTek common stock that you owned as of the close of business on the AutoTek Record Date. As of the close of business on the AutoTek Record Date, an aggregate of 25,000,000 shares of AutoTek common stock were outstanding and entitled to vote. Q:SHOULD I SEND IN MY STOCK CERTIFICATES NOW? A: No. If you choose to participate in the Share Exchange, you should follow the instructions included in the accompanying Registration Statement/proxy materials. 10 Q:WHAT IF I DO NOT VOTE OR I ABSTAIN? A: As noted above, the Boards of Directors of both Alpine 4 and AutoTek have set as a specific condition for the closing of the Asset Purchase Transaction the approval of the holders of at least a majority of the outstanding shares of AutoTek on the Asset Purchase Transaction proposal.If an AutoTek shareholder is not present in person at the AutoTek special meeting and does not respond by proxy, it will have no effect on the vote count for the Asset Purchase Transaction proposal (assuming a quorum is present).If you do not elect to participate in the Share Exchange, you will not receive the Exchange Shares from Alpine 4, and will remain a shareholder of AutoTek. At the AutoTek Special Meeting, if the holders of at least a majority of the Shares vote in favor of the Asset Purchase Transaction, Alpine 4 and AutoTek will close the Asset Purchase Transaction as soon thereafter as possible.If you do not vote or abstain, and if the holders of at least a majority of the AutoTek shares that actually vote on the Asset Purchase Transaction proposal vote in favor, the condition will have been satisfied, and Alpine 4 and AutoTek will proceed to close the Asset Purchase Transaction. Q: WHAT WILL HAPPEN IF I RETURN MY PROXY OR VOTING INSTRUCTION CARD WITHOUT INDICATING HOW TO VOTE? A: If you sign and return your Proxy or voting instruction card without indicating how to vote on the Asset Purchase Transaction, the shares of AutoTek common stock represented by your proxy will be voted “FOR” the Asset Purchase Transaction.PLEASE NOTE: To participate in the Share Exchange, you must affirmatively indicate your intention to tender your AutoTek shares.In other words, returning your proxy or voting instruction card without indicating a preference with respect to the Share Exchange will not count as an affirmative decision to exchange your shares. Q: MAY I CHANGE MY VOTE AFTER I HAVE DELIVERED MY PROXY OR VOTING INSTRUCTION CARD? A: Yes. Any shareholder giving a proxy has the power to revoke it at any time before it is exercised. AutoTek shareholders of record may revoke their proxy by filing an instrument of revocation or a duly executed proxy bearing a later date (including by means of a telephone or Internet vote) with AutoTek’s Corporate Secretary at 934 West Coronado Road, Phoenix, AZ85007.Shareholders of record may also revoke a proxy by attending the AutoTek Special Meeting and voting in person. If not revoked, the proxy will be voted at the AutoTek Special Meeting in accordance with your instructions. Q:ARE AUTOTEK SHAREHOLDERS ENTITLED TO DISSENTERS’ RIGHTS? A: The AutoTek Board of Directors has agreed to provide dissenters’ rights to its shareholders in connection with the Asset Purchase Transaction.Although the AutoTek Board of Directors does not believe that the assets sold constitute all or substantially all of AutoTek’s assets, because AutoTek has not commenced revenue generating operations to date and due to the difficulty of determining whether the Acquired Assets constitute all or substantially all of the assets of AutoTek, the AutoTek Board of Directors determined it to be in the best interests of the AutoTek stockholders to provide dissenters’ rights.Chapter 13 of the Arizona Business Corporation Act gives AutoTek shareholders the right to dissent from the Asset Purchase Transaction and to obtain payment of the fair value of the shareholder's shares of AutoTek. In order for a shareholder to dissent and to obtain payment for his shares, he or she must comply with the requirements and procedures set forth in the Arizona Act. For more detailed information about the right to dissent, see the discussion under the heading Dissenters' Rights beginning at page 41. Q: WHOM SHOULD I CONTACT IF I HAVE ANY QUESTIONS ABOUT THE PROXY MATERIALS OR VOTING? A: If you have any questions about the proxy materials or if you need assistance submitting your proxy or voting your shares or need additional copies of this document or the enclosed proxy card, you should contact AutoTek’s Corporate Secretary at 934 West Coronado Road, Phoenix, AZ 85007, or by telephone at 602-625-6262. SUMMARY This summary highlights selected information included in this document and does not contain all of the information that may be important to you. You should read this entire document and its appendices and the other documents to which we refer before you decide how to vote with respect to the Asset Purchase Transaction and the Share Exchange proposals. In addition, you should read the Asset Purchase and Share Exchange Agreement which is included with this proxy statement/registration statement, as well as the public filings of Alpine 4, which are available from the SEC or from Alpine 4 directly.For a description of how to obtain this information, see “Where You Can Find More Information” on page 68 of this proxy statement/prospectus. 11 The Parties AutoTek Incorporated Arizona corporation 934 West Coronado Road Phoenix, AZ 85007 AutoTek, Incorporated, an Arizona corporation organized in February 2013, is the owner of technology, including software code, relating to two products designed to assist automobile dealerships: LotWatch and ServiceWatch.LotWatch provides real-time information relating to each vehicle on a dealer’s lot.ServiceWatch interfaces with a new vehicle, and provides information to a dealership service department about the vehicle, designed to improve communications between a dealer and a customer, and to provide better service to the customer. Prior to August 2014, AutoTek had started the development of the source code of LotWatch and ServiceWatch but had not completed it, and had not taken further steps to commercialize the asset.Additionally, AutoTek had commenced development of other automotive products, but had not commenced commercial operations in connection with those products. On August 5, 2014, AutoTek entered into a Licensing Agreement (the “License Agreement”) with Alpine 4 Technologies Ltd. (“Alpine 4”). The initial term of the License Agreement was until the earlier of approval of the asset purchase transaction described therein by the AutoTek shareholders, or one year from the date of its execution. Subsequently, Alpine 4 and AutoTek agreed to extend the License Agreement for an additional one year or until the asset purchase transaction is approved by the AutoTek shareholders. Pursuant to the License Agreement, AutoTek granted to Alpine 4 an exclusive, transferable (including sub-licensable) worldwide perpetual license of the Licensed Technology, to make, use, iport, lease, and sell LotWatch and Service Watch.Collectively, LotWatch and ServiceWatch are the “Licensed Technology.”Alpine 4 is required to pay to AutoTek royalty payments equal to $10 per ServiceWatch device activated using the Licensed Technology. The term of the License Agreement runs from its execution through the earlier of (A) the execution and closing of the definitive purchase agreement by the parties and providing for the acquisition of all of AutoTek’s issued capital stock or AutoTek’s assets and intellectual property rights relating to the Licensed Technology, or (B) the first annual anniversary of the effective date. As of October 1, 2014, AutoTek commenced efforts to commercialize its automotive products, including one related to a rear-end collision avoidance system called BrakeSafe. Alpine 4 Technologies Ltd. Delaware corporation 4742 N. 24th Street, Suite 300 Phoenix AZ 85016 Alpine 4 Technologies Ltd. was incorporated as Alpine 4 Inc. in the State of Delaware on April 22, 2014. Since inception, Alpine 4 was in the developmental stage and conducted virtually no business operations until the entry into the License Agreement with AutoTek.Assuming that AutoTek receives approval of its stockholders, Alpine 4’s initial operations following the closing of the Asset Purchase Transaction will focus on implementation of the LotWatch and ServiceWatch assets, including the source code and related intellectual property acquired from AutoTek.If the AutoTek shareholders do not approve the Asset Purchase Transaction, Alpine 4 management anticipates that Alpine 4 will continue to operate under the License Agreement. 12 As noted above, Alpine 4 entered into the License Agreement with AutoTek in August 2014.Following the entry into the License Agreement, Alpine 4 completed the development of the licensed source code to make it compatible with Alpine 4’s ODB II devices.As of the date of this Proxy Statement/Registration Statement, Alpine 4 had agreements with one manufacturer for the on-board diagnostic devices that will use the LotWatch and ServiceWatch source code as well as related services provided by the manufacturer.The creation of the devices and the agreements for the manufacturing of the devices were done through Alpine 4 and its vendors, andnot through AutoTek.As discussed in more detail below, following the License Agreement, Alpine 4 has begun implementation and deployment of the LotWatch and ServiceWatch products, and as of the date of this Proxy Statement/Registration Statement, had completed installations in four automobile dealerships, and was in negotiations with numerous additional dealerships regarding installation agreements. The Asset Purchase Transaction The terms and conditions of the Asset Purchase Transaction are contained in the Asset Purchase and Share Exchange Agreement (the “Agreement”), which is attached to this document as AnnexA. We encourage you to read the Agreement carefully, as it is the legal document that governs the Asset Purchase Transaction. Purchase of Assets: On and subject to the terms and conditions of the Agreement, and assuming that the required approval of the AutoTek shareholders is obtained, Alpine 4 agrees to purchase from AutoTek, and AutoTek agrees to sell, transfer, convey, assign and deliver to Alpine 4, title to and ownership of, all of the Acquired Assets (defined below) at the Closing, for the consideration specified below.The Acquired Assets consist of: , (a) source code and related materials (the “Source Code”) which Alpine 4 has developed (pursuant to a licensing agreement) into new LotWatch and ServiceWatch products; (b) non-disclosure agreements relating to the development of the intellectual property relating to the Source Code; (c) the related intellectual property; (d) equipment and other tangible assets relating to the Source Code; (e) to the extent in the possession of Seller, any vendor and supplier lists related to the LotWatch and ServiceWatch products or the Source Code; and (f) any plans, drawings and specifications, and all books, records and files, related to the Source Code which Seller either owns or both possesses and has the right to assign to Buyer. Purchase Price: Consideration Provided by Alpine 4 for the Acquired Assets.Subject to the terms and conditions of the Agreement, as total consideration for the Acquired Assets, Alpine 4 agreed to (a) pay to AutoTek the sum of $30,000; (b) accept all right, title and interest in and to the Transferred Assets, free and clear of all encumbrances, in accordance with the terms of the Agreement; (c) execute and deliver a signed Assignment and Assumption Agreement; and (d) upon approval by the AutoTek shareholders, Alpine 4 agreed to offer to exchange shares of itsClass A common stock for shares of AutoTek common stock tendered by AutoTek stockholders who elected to participate in the Share Exchange.Specifically, Alpine 4 agreed that in exchange for each one (1) share of AutoTek common stock tendered for exchange pursuant to the Share Exchange (summarized below, and described in more detail in this Proxy Statement/ Registration Statement), Alpine 4 will issue six (6) Exchange Shares.If 100% of the outstanding shares of AutoTek are tendered in connection with the Share Exchange, Alpine 4 will issue 150,000,000 shares of itsClass A common stock.The AutoTek shareholders are not required to exchange their shares, and as such, there is no way to determine in advance how many shares Alpine 4 will be required to issue.AutoTek stockholders who do not elect to participate in the Share Exchange will remain stockholders of AutoTek. With respect to the payment of the cash component of the purchase price, Mr. Battaglini has indicated that if the Companyhas not generated sufficient revenues to be able to pay the purchase price, he has reserved funds which can be used by Alpine 4 to pay the cash purchase price.Mr. Battaglini has indicated that he either plans to purchase additional shares of restrictedClass A common stock of Alpine 4, or lend the funds to Alpine 4 pursuant to a promissory note. The Share Exchange As partial consideration for the Asset Purchase Transaction, Alpine 4 is offering the Share Exchange, pursuant to which Alpine 4 has agreed to issue six (6) shares of itsClass A common stock in exchange for each one (1) share of AutoTek common stock tendered in connection with the Share Exchange.As noted above, the AutoTek shareholders are not required to participate in the Share Exchange, and there is no minimum number of shares that are required to be exchanged by AutoTek shareholders. 13 Assuming approval by the stockholders of AutoTek, the Share Exchange Offer will be open for a period (the “Exchange Period”) of forty-five (45) calendar days following the Special Meeting.AutoTek stockholders may tender shares of AutoTek stock for participation in the Share Exchange during the Exchange Period.Any AutoTek stockholder who tenders AutoTek shares in the Share Exchange shall have the right to withdraw any such shares tendered at any time until the closing of the Exchange Period.Alpine 4 agreed to use its best efforts to issue the Alpine 4 Exchange Shares within fifteen (15) Business Days following the Close of the Exchange Period.Alpine 4 and AutoTek agreed that upon the expiration of the Exchange Period, the Share Exchange offer shall be terminated, and any AutoTek shareholders who have not tendered their shares of AutoTek’s common stock may not participate in the Share Exchange.Additionally, any AutoTek stockholders who to elect to not participate in the Share Exchange will remain stockholders of AutoTek At any time during the Exchange Period, AutoTek shareholders may tender their shares of AutoTek common stock to Alpine 4, pursuant to the steps outlined in the Registration Statement, and will receive in exchange, following the closing of the Exchange Period, six (6) shares of Alpine 4Class A common stock for each one (1) share of AutoTek common stock tendered.AutoTek and Alpine 4 will use their best efforts to communicate with all of the AutoTek shareholders regarding the Asset Purchase Transaction, the Special Meeting, and the Share Exchange.There is no minimum number of shares of AutoTek common stock that must be tendered in the Share Exchange.As noted, if 100% of the outstanding shares of AutoTek are tendered in connection with the Share Exchange, Alpine 4 will issue 150,000,000 shares of itsClass A common stock.Until the closing of the Share Exchange, Alpine 4 cannot determine how many Exchange Shares will be issued. At the close of the Exchange Period, any AutoTek shareholders who have not tendered their AutoTek shares will not be entitled to participate in the Share Exchange.They will continue to hold shares of AutoTek common stock, and AutoTek management anticipates that AutoTek (as an entity) will continue its operations, focusing on the Pulse, BrakeSafe, BrakeTek and BrakePlus operations and products.AutoTek plans to have separate offices and facilities from those of Alpine 4, and will retain its sales and clerical employees.AutoTek management anticipates that Richard Battaglini, Charles Winters, and Scott Edwards will continue to serve as directors of AutoTek, and that Mr. Battaglini will continue to serve as President of AutoTek, at least for the foreseeable future. Certain U.S. Federal Income Tax Consequences of the Share Exchange (See page 53) Because the Share Exchange will close after the Asset Purchase Transaction has closed (assuming AutoTek Stockholder Approval), Alpine 4 management cannot determine the exact tax consequences of the Share Exchange to AutoTek shareholders.Nevertheless, Alpine 4 management believes that it is more likely than not that the receipt of Alpine 4Class A common stock in exchange for AutoTek common stock in the Share Exchange, if you elect to participate, will be a taxable transaction for U.S. federal income tax purposes.Management believes that it is more likely than not that a U.S. holder of AutoTek common stock who receives Alpine 4Class A common stock in the Share Exchange generally will recognize capital gain or loss equal to the difference, if any, between (1)the sum of the fair market value of Alpine 4Class A common stock, and (2)such holder’s adjusted tax basis in its AutoTek common stock exchanged therefor. The determination of the actual tax consequences of the Share Exchange to a holder of AutoTek common stock cannot be determined until the Share Exchange has closed, and likely will depend on the holder’s specific situation. Holders of AutoTek common stock should consult their own tax advisors as to the tax consequences of the Share Exchange in their particular circumstances, including the applicability and effect of the alternative minimum tax and any state, local, foreign or other tax laws and of changes in those laws. See “Certain U.S. Federal Income Tax Consequences of the Share Exchange” beginning on page 53 of this proxy statement/registration statement. Governance of Alpine and AutoTek 4 following completion of the Asset Purchase Transaction The Alpine 4 Board of Directors anticipates that Kent B. Wilson will continue to serve as President, Chief Executive Officer, and Chief Financial Officer, and that Charles Winters will continue to serve as Chairman of the Board of Directors of Alpine 4.As noted herein, Mr. Battaglini resigned from all positions with Alpine 4, but remains an officer and director of AutoTek.Messrs. Wilson and Battaglini anticipate that they will serve full time in their respective capacities with Alpine 4 and AutoTek, respectively, following the closing.The Alpine 4 Board of Directors plans to hire other executive officers as needed, and the AutoTek board will determine its needs following the closing of the Asset Purchase Transaction. 14 Depending on the number of shares of AutoTek common stock that are exchanged in the Share Exchange, AutoTek stockholders as a group may end up with a majority of the outstandingshares of Alpine 4 Class A common stock, which would constitute a change of control of the majority ownership of the Alpine 4 Class A common stock.Information on potential hypothetical ownership of Alpine 4 Class A common shares by AutoTek stockholders can be found below on page 58, under the heading “Share Ownership in Alpine 4 by AutoTek Stockholders.” Until the Share Exchange transaction has been completed, there is no way to determine how many shares of AutoTek will be exchanged for shares of Alpine 4 Class A common stock.Management of both Alpine 4 and AutoTek anticipate that the two companies will continue to operate as separate companies, each pursuing its own businesses and strategies.As of the date of this Registration Statement, Alpine 4 was actively seeking new office space in downtown Phoenix for its corporate headquarters. With respect to AutoTek, Mr. Battaglini will continue to work as needed with AutoTek in the weeks following the closing of the Asset Purchase Transaction.Additionally, Luke Roe, currently serving as Vice President of AutoTek, will continue in management of AutoTek, in a capacity to be determined following the close of the Asset Purchase Transaction.AutoTek also plans to add additional employees and officers as needed and as finances permit.AutoTek management anticipates that AutoTek will continue to operate at its present location, for the foreseeable future, especially if Alpine 4 is successful in locating and moving into new headquarters. Headquarters Upon completion of the Asset Purchase Transaction, Alpine 4 will seek to have corporate headquarters that are separate from those of AutoTek. Recommendation of the AutoTek Board of Directors and AutoTek’s Reasons for the Asset Purchase Transaction After careful consideration, the AutoTek board of directors has recommended that the AutoTek stockholders vote “FOR” the Asset Purchase Transaction. In reaching its decision, the AutoTek board of directors considered a number of factors as generally supporting its decision to enter the Asset Purchase Agreement, including, among others, the following: - AutoTek Stockholders will receive shares in Alpine 4, a currently reporting public company. - Management of Alpine 4 intends to seek to have its shares listed for trading on theOTC Markets.As such, once Alpine 4’s stock is accepted for trading and a market develops, AutoTek Stockholders should be able to participate in the market of Alpine 4’s shares, which is something that has been absent with respect to AutoTek common stock. - Alpine 4 Management believes that the current value of your investment is based on your ability to sell it on your own to another party.With tradable shares of Alpine 4 stock, AutoTek Stockholders will be able to sell or to buy more shares of Alpine 4 stock. - AutoTek plans to continue its operations, and focus on other products, including the Pulse, BrakeSafe, BrakeTek and BrakePlus products, which have a different market and different business plan from those associated with the LotWatch and ServiceWatch products. For a more complete description of AutoTek’s reasons for the Asset Purchase Transaction and the recommendations of the Alpine 4 board of directors, see “The Asset Purchase Transaction and the Share Exchange Transaction” beginning on page 29 of this proxy statement/registration statement. 15 Interests of Directors and Executive Officers in the Asset Purchase Transaction You should be aware that some of the directors and executive officers of AutoTek and Alpine 4 have interests in the Asset Purchase Transaction and Share Exchange that maybe different from, or are in addition to, the interests of shareholders generally, including without limitation the following: Richard Battaglini is an officer and director of AutoTek, as well as the former President, and Chairman of the Board, and the majority stockholder of Alpine 4.As of the date of this proxy statement/registration statement, Mr. Battaglini owned no shares of AutoTek common stock.As a member of the Board of Directors of AutoTek, Mr. Battaglini has voted to recommend the Asset Purchase Transaction and the Share Exchange to the shareholders of AutoTek. Additionally, Charles Winters and Scott Edwards, who are directors of AutoTek as well as being directors of Alpine 4, collectively owned 1,503,000 shares of AutoTek common stock, or approximately 6.01% of the outstanding AutoTek common stock.As such, they will be entitled to participate in the Share Exchange as AutoTek shareholders.Both Mr. Winters and Mr. Edwards have indicated they intend to vote in favor of the Asset Purchase Transaction and to participate in the Share Exchange.The votes of Messrs. Winters and Edwards will be counted with the votes of other AutoTek stockholders in determining whether the holders of a majority of AutoTek’s outstanding shares have been voted in favor of the transaction.In other words, there is no requirement by the AutoTek or Alpine 4 Boards of Directors that the Asset Purchase Transaction be approved by independent stockholders of AutoTek, i.e. those who are not also holders of shares in Alpine 4. The Alpine 4 and AutoTek Boards of Directors were aware of these additional interests by their respective directors and executive officers and considered these potential interests, among other matters, in evaluating and negotiating the Asset Purchase Transaction and the Share Exchange, in approving the Agreement and in recommending that their respective shareholders approve the applicable Agreement-Related proposals. For a further discussion of the approval processes of the AutoTek and Alpine 4 Boards of Directors of the Asset Purchase Transaction and the Share Exchange, see “The Asset Purchase Transaction and the Share Exchange Transaction—Rationale for the Asset Purchase Transaction” beginning on page37. Accounting Treatment of the Asset Purchase Transaction The purchase of the assets in the Asset Purchase Transaction, consisting of the acquisition of source code, will be accounted for as an acquisition of a business under purchase accounting rules.Management of Alpine 4 has included in this Registration Statement/Proxy Statement the financial statements of AutoTek, as well as pro forma financial information reflecting the effect of the closing of the Asset Purchase Transaction.Management has also included a table, below on page 59, which shows the potential ownership by the AutoTek shareholders of shares of Alpine 4’s Class A common stock, as well as the accounting treatment relating to such potential outcomes.(The table also provides the anticipated accounting treatment for the transaction depending on the level of participation in the Share Exchange.As noted, until the Share Exchange has been completed, there is no way to determine the number of shares that will be tendered for exchange.Alpine 4 management anticipates that if fewer than 20% of the AutoTek shares are exchanged, Alpine 4 will account for the transaction using the cost method of accounting; if between 20% and 49% of the AutoTek shares are exchanged, Alpine 4 will account for the transaction using the equity method of accounting; and if more than 50% of the AutoTek shares are exchanged, Alpine 4 will account for the transaction using the consolidation method.) By way of further information: - As of the date of this Registration Statement/Proxy Statement, AutoTek had approximately 355 shareholders. As noted, there is no way to determine prior to the closing of the Share Exchange the number of shares of AutoTek common stock that will be tendered for exchange, and as such, or whether the AutoTek stockholders as a group will acquire a majority of the outstanding shares of Class A Common Stock of Alpine 4.If the AutoTek stockholders obtain a majority of the outstanding Class A Common Stock of Alpine 4, management of Alpine 4 plans to account for the Share Exchange as the purchase of a business and consolidate the financial statements of AutoTek with those of the Company. - Similarly, there is no way to determine prior to the closing of the Share Exchange the number of shares of AutoTek common stock that will be tendered for exchange, and as such, or whether Alpine 4 will obtain a majority of the outstanding shares of, and thereby a controlling interest in, AutoTek. In the event that Alpine 4 obtains a controlling interest in AutoTek, management of Alpine 4 plans to account for such acquisition of the controlling interest by consolidating the financial statement of AutoTek with those of the Company. - In the event that Alpine 4 obtains a less than 50% interest in AutoTek, management of Alpine 4 plans to account for such acquisition using the equity method of accounting - Management of Alpine 4 anticipates that a majority of the outstanding shares of common stock of AutoTek will be tendered for exchange in the Share Exchange, which will result in Alpine 4 becoming the parent entity and acquiror of AutoTek. However, as of the date of this Registration Statement/Proxy Statement, Alpine 4 management has no intention of combining, merging with, or rolling AutoTek up into Alpine 4, but intends to leave AutoTek as a separate stand-alone entity. As noted herein, there can be no guarantee that Alpine 4 will obtain a majority of the outstanding shares of common stock of AutoTek in the Share Exchange. - In determining the preliminary valuation of the assets to be purchased pursuant to the Asset Purchase Transaction, Alpine 4 Management calculated the value of the Source Code asset acquired based on management's assumptions of the cost and time required to recreate the software, as well as the replacement cost of the completed software (following development by Alpine 4 and its IT personnel), which management determined to be approximately $150,000.Management made such valuation determination through discussions with its IT professionals and third-party software programmers. 16 Share Ownership in Alpine 4 by AutoTek Stockholders Until the Share Exchange has been completed, the total number of shares of Alpine 4Class A common stock issuable as Exchange Shares is unknown.Accordingly, we cannot determine what percentage of Alpine 4 will be owned by the stockholders of AutoTek, in the aggregate, until the Share Exchange has closed. More information, including a table showing the ranges of potential percentage ownership by AutoTek stockholders, depending on the number of AutoTek shares exchanged, can be found below on page 52. Dissenters’ Rights As noted above, the AutoTek Board of Directors does not believe that the sale of the Acquired Assets to Alpine 4 constitutes a sale of “all or substantially all” of the assets of AutoTek, in light of AutoTek’s R&D efforts into the automotive parts products, including the BrakeSafe system.However, because AutoTek had not generated revenues from operations, and in light of the difficulty of determining whether the Acquired Assets constitute all or substantially all of AutoTek’s assets, the AutoTek Board of Directors agreed to provide dissenters’ rights to the AutoTek stockholders. Chapter 13 of the Arizona Business Corporation Act sets forth the steps by which AutoTek shareholders have the right to dissent from the Asset Purchase Transaction and to obtain payment of the fair value of the shareholder's shares of AutoTek. In order for a shareholder to dissent and to obtain payment for his shares, he or she must comply with the requirements and procedures set forth in the Arizona Act. For more detailed information about the right to dissent, see the discussion under the heading Dissenters' Rights beginning at page 41. Please note that because the Share Exchange is voluntary, no dissenters’ rights are granted in connection with the Share Exchange. Matters to be considered at the AutoTek Special Meeting At the AutoTek special meeting, AutoTek shareholders will be asked to consider and vote upon: •the Asset Purchase Transaction; and •the AutoTek Adjournment proposal. Pursuant to Arizona law, AutoTek shareholder approval of the Asset Purchase Transaction proposal is required to complete the Asset Purchase Transaction. 17 The affirmative vote of a majority of the outstanding shares of AutoTek common stock entitled to vote on such proposal is required to approve the Asset Purchase Transaction. At the special meeting, AutoTek shareholders will also have the chance to tender their notice of intent to participate in the Share Exchange. There is no minimum number of shares that are required to participate in the Share Exchange. The affirmative vote of a majority of the shares of AutoTek common stock represented (in person or by proxy) and entitled to vote on the proposal is required to approve the AutoTek Adjournment proposal. The AutoTek Board recommends that AutoTek shareholders vote “FOR” all of the proposals set forth above, as more fully described under “AutoTek Special Meeting” beginning on page 43. Voting by Alpine 4 and AutoTek Directors and Executive Officers As of the AutoTek Record Date, directors and executive officers of AutoTek and their affiliates owned and were entitled to vote 1,603,000 shares of AutoTek common stock, representing approximately 6.41% of the total voting power of the shares of AutoTek common stock outstanding on that date. The AutoTek directors who own shares have indicated their intent to vote to approve the Asset Purchase Transaction and to participate in the Share Exchange. As of the Alpine 4 record date, directors and executive officers of Alpine 4 and their affiliates owned and were entitled to vote 84,242,890 shares of Alpine 4 common stock, representing 99.08% of the total voting power of the shares of Alpine 4 common stock outstanding on that date.The Alpine 4 directors and executive officers have voted in favor of the Asset Purchase Transaction and the entry by Alpine 4 into the Agreement. Risk Factors You should also carefully consider the risks that are described in the section entitled “Risk Factors” beginning on page 21. SELECTED FINANCIAL DATA Not required for smaller reporting companies. SUPPLEMENTARY FINANCIAL INFORMATION Not required for smaller reporting companies. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Proxy Statement/Registration Statement contains forward-looking statements. Statements contained in this communication that refer to Alpine 4’s estimated or anticipated future results, including estimated synergies, or other non-historical facts are forward-looking statements that reflect Alpine 4’s current perspective of existing trends and information as of the date of this communication. Forward-looking statements generally will be accompanied by words such as “anticipate,” “believe,” “plan,” “could,” “should,” “estimate,” “expect,” “forecast,” “outlook,” “guidance,” “intend,” “may,” “might,” “will,” “possible,” “potential,” “predict,” “project,” or other similar words, phrases or expressions. Such forward-looking statements include, but are not limited to, statements about the benefits of the Asset Purchase Transaction, including future financial and operating results, Alpine 4’s plans, objectives, expectations and intentions, and the expected timing of completion of the Asset Purchase transaction. It is important to note that Alpine 4’s goals and expectations are not predictions of actual performance. Actual results may differ materially from Alpine 4’s current expectations depending upon a number of factors affecting Alpine 4’s business and risks associated with the Asset Acquisition Transaction and the Share Exchange. These factors include, among others, the inherent uncertainty associated with financial projections; the successful closing of the Asset Purchase Transaction; subsequent integration of the AutoTek business and the ability to recognize the anticipated synergies and benefits of the Asset Purchase Transaction; the ability to obtain required regulatory approvals for the transaction, the timing of obtaining such approvals and the risk that such approvals may result in the imposition of conditions that could adversely affect the combined company or the expected benefits of the transaction; the ability to obtain the requisite AutoTek stockholder approvals; the risk that a condition to closing of the Asset Purchase Transaction may not be satisfied on a timely basis or at all; the failure of the proposed Asset Purchase Transaction to close for any other reason; risks relating to the value of the Alpine 4 shares to be issued in the Share Exchange transaction; the anticipated size of the markets and continued demand for Alpine 4’s and AutoTek’s products; the impact of competitive products and pricing; access to available financing (including financing for the acquisition or refinancing of Alpine 4 or AutoTek debt as necessary) on a timely basis and on reasonable terms; the risks of fluctuations in foreign currency exchange rates; the difficulty of predicting the timing or outcome of pending or future litigation or government investigations; periodic dependence on a small number of products for a material source of net revenue or income; variability of trade buying patterns; changes in generally accepted accounting principles; risks that the carrying values of assets may be negatively impacted by future events and circumstances; the timing and success of product launches; the difficulty of predicting the timing or outcome of product development efforts and regulatory agency approvals or actions, if any; market acceptance of and continued demand for Alpine 4’s and AutoTek’s products; the impact of competitive products and pricing; costs and efforts to defend or enforce intellectual property rights; successful compliance with governmental regulations applicable to Alpine 4’s ongoing facilities, products and/or businesses; changes in tax laws or interpretations that could increase Alpine 4’s consolidated tax liabilities; the loss of key senior management or scientific staff; such other risks and uncertainties detailed in Alpine 4’s periodic public filings with the Securities and Exchange Commission and from time to time in Alpine 4’s other investor communications. Except as expressly required by law, Alpine 4 expressly disclaims any intent or obligation to update or revise these forward-looking statements. 18 RISK FACTORS In addition to the other information contained in or referenced in this document, including the matters addressed under the caption “Cautionary Statement Regarding Forward-Looking Statements,” beginning on page 17of this Proxy Statement/Registration Statement, AutoTek shareholders should carefully consider the following risks in deciding whether to vote for the approval of the Asset Purchase Transaction and whether to participate in the Share Exchange.You should also consider the other information in this document, as well as the Asset Purchase and Share Exchange Agreement,and the public filings of Alpine 4. See “Where You Can Find More Information” beginning on page 68 of this Proxy Statement/Registration Statement. RISKS ASSOCIATED WITH ALPINE 4: Alpine 4 is an “emerging growth company,” and the reduced disclosure requirements applicable to “emerging growth companies” could make ourClass A common stock less attractive to investors. Alpine 4 is an “emerging growth company,” as defined in the JOBS Act. For as long as we are an emerging growth company, we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not emerging growth companies, including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404(b) of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements and exemptions from the requirements of holding advisory “say-on-pay” votes on executive compensation and shareholder advisory votes on golden parachute compensation. We will remain an “emerging growth company” until the earliest of (i) the last day of the fiscal year during which we have total annual gross revenues of $1billion or more; (ii) the last date of the fiscal year following the fifth anniversary of the date of the first sale of common stock under this registration statement; (iii) the date on which we have, during the previous three-year period, issued more than $1 billion in non-convertible debt; and (iv) the date on which we are deemed to be a “large accelerated filer” under the Exchange Act. We will be deemed a large accelerated filer on the first day of the fiscal year after the market value of our common equity held by non-affiliates exceeds $700 million, measured on October 31. We cannot predict if investors will find our common stock less attractive to the extent we rely on the exemptions available to emerging growth companies. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. 19 In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. An emerging growth company can therefore delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. A Company that elects to be treated as an emerging growth company shall continue to be deemed an emerging growth company until the earliest of (i) the last day of the fiscal year during which it had total annual gross revenues of $1,000,000,000 (as indexed for inflation), (ii) the last day of the fiscal year following the fifth anniversary of the date of the first sale of common stock under this registration statement; (iii) the date on which it has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (iv) the date on which is deemed to be a ‘large accelerated filer’ as defined by the SEC, which would generally occur upon it attaining a public float of at least $700 million. However, we are choosing to “opt out” of such extended transition period, and as a result, we will comply with new or revised accounting standards on the relevant dates on which adoption of such standards is required for non-emerging growth companies. Section 107 of the JOBS Act provides that our decision to opt out of the extended transition period for complying with new or revised accounting standards is irrevocable. Because Alpine 4’s auditors have issued a going concern opinion, there is a substantial uncertainty that it will continue operations in which case you could lose the value of your investment if you participate in the Share Exchange. The auditors have issued a going concern opinion because of Alpine 4’s recurring losses, negative working capital, stockholder’s deficit and the absence of revenue-generating operations. This means that there is substantial doubt that it can continue as an ongoing business for the next twelve months. The financial statements do not include any adjustments that might result from the uncertainty about its ability to continue in business. As such it may have to cease operations and you could lose your entire investment in AutoTek if you choose to participate in the Share Exchange and receive shares of Alpine 4Class A common stock. Our independent auditors have expressed substantial doubt about our ability to continue as a going concern. Alpine 4 has incurred a net loss of $605, 234 since inception. Because we are yet to attain profitable operations, in their report on our financial statements for the year ended December 31, 2014, our independent auditors included an explanatory paragraph regarding their substantial doubt about our ability to continue as a going concern.We will continue to experience net operating losses in the foreseeable future.Our ability to continue as a going concern is subject to our ability to generate a profit and/or obtain necessary funding from outside sources, including obtaining additional funding from the sale of our securities, increasing sales or obtaining loan from various financial institutions where possible.Our continued net operating losses increase the difficulty in meeting such goals and there can be no assurances that such methods will prove successful.Our financial statements contain additional note disclosures describing the management’s assessment of our ability to continue as a going concern. Management of Alpine 4 cannot guarantee that Alpine 4 will continue to generate revenues which could result in a total loss of the value of your investment if it is unsuccessful in its business plans. AutoTek has not generated revenues during its history.Additionally, there can be no assurance that Alpine 4 will be able to generate revenues or that revenues will be sufficient to maintain its business following the Asset Purchase Transaction.As a result, you could lose all of your investment if you participate in the Share Exchange if Alpine 4 is not successful in its proposed business plans. 20 Alpine 4’s needs could exceed the amount of time or level of experience its officers and directors may have.Alpine 4 will be dependent on key executives, and the loss of the services of the current officers and directors could severely impact Alpine 4’s business operations. Alpine 4’s business plan does not provide for the hiring of any additional employees other than outlined in its plan of operations until sales will support the expense.Until that time the responsibility of developing Alpine 4’s business, the offering of the Share Exchange through this prospectus and fulfilling the reporting requirements of a public company will fall upon the two officers and the directors.In the event they are unable to fulfill any aspect of their duties to Alpine 4, it may experience a shortfall or complete lack of sales resulting in little or no profits and eventual closure of our business. Additionally, the management of future growth will require, among other things, continued development of Alpine 4’s financial and management controls and management information systems, stringent control of costs, increased marketing activities, and the ability to attract and retain qualified management, research, and marketing personnel.The loss of key executives orthe failure to hire qualified replacement personnel would compromise Alpine 4’s ability to generate revenues orotherwise have a material adverse effect on Alpine 4.There can be no assurance that Alpine 4 will be ableto successfully attract and retain skilled and experienced personnel. As of the date of this Proxy Statement/Registration Statement, AutoTek has operated previously as a private company, and our management has limited experience in complying with public company reporting and other obligations. Taking steps to comply with these requirements will increase our costs and require additional management resources, and does not ensure that we will be able to satisfy them. Prior to the transactions described in this Proxy Statement/Registration Statement, the operations of AutoTek were conducted as a private company.Upon the closing of the Asset Purchase Transaction, assuming we receive the required shareholder approval, we will continue operating as a public company.As a newly public company, we will be required to comply with applicable provisions of the Sarbanes-Oxley Act of 2002, as well as other federal securities laws, and rules and regulations promulgated by the SEC and the various exchanges and trading facilities where our common stock may trade, which will result in significant initial and continuing legal, accounting, administrative and other costs and expenses. These rules and requirements impose certain corporate governance requirements relating to director independence, distributing annual and interim reports, stockholder meetings, approvals and voting, soliciting proxies, conflicts of interest, andcodes of conduct, depending on where our shares trade. Our management and other personnel will need to devote a substantial amount of time to ensure that we comply with all applicable requirements. As we review our internal controls and procedures, we may determine that they are ineffective or have material weaknesses, which could impact the market’s acceptance of our filings and financial statements. As of the date of this Proxy Statement/Registration Statement, we have never conducted a review of our internal control over financial reporting for the purpose of providing the reports required by these rules. During the course of our review and testing, we may identify deficiencies and be unable to remediate them before we must provide the required reports. Furthermore, if we have a material weakness in our internal control over financial reporting, we may not detect errors on a timely basis and our financial statements may be materially misstated. We or our independent registered public accounting firm may not be able to conclude on an ongoing basis that we have effective internal control over financial reporting, which could harm our operating results, cause investors to lose confidence in our reported financial information and cause the trading price of our stock to fall. In addition, as a public company we are required to file in a timely manner accurate quarterly and annual reports with the SEC under the Securities Exchange Act of 1934 (the “Exchange Act”), as amended.Any failure to report our financial results on an accurate and timely basis could result in sanctions, lawsuits, delisting of our shares from the market or trading facility where our shares may trade, or other adverse consequences that would materially harm our business. Because Alpine 4 has shown a net loss since inception, ownership of the Alpine 4 shares through participation in the Share Exchange is highly risky and could result in a complete loss of the value of your investment in AutoTek if Alpine 4 is unsuccessful in its business plans. Based upon current plans, Alpine 4 expects to incur operating losses in future periods as it incurs significant expenses associated with the growth of its business.Further, there is no guarantee that it will be successful in realizing future revenues or in achieving or sustaining positive cash flow at any time in the future.Any such failure could result in the possible closure of its business or force Alpine 4 to seek additional capital through loans or additional sales of its equity securities to continue business operations, which would dilute the value of any shares you receive in connection with the Share Exchange. 21 Growth and development of operations will depend on the acceptance of Alpine 4’s proposed business.If Alpine 4’s products are not deemed desirable and suitable for purchase and it cannot establish a customer base, it may not be able to generate future revenues, which would result in a failure of the business and a loss of the value of your investment in AutoTek. The acceptance of Alpine 4’s automotive products, and specifically the LotWatch and ServiceWatch products to be purchased from AutoTek, is critically important to our success. Alpine 4 cannot be certain that the services that it will be offering will be appealing and as a result there may not be any demand for these products and its sales could be limited and it may never realize any revenues. In addition, there are no assurances that if we alter or change the products we offers in the future that the demand for these new products will develop and this could adversely affect our business and any possible revenues. If demand for the products Alpine 4 plans to offer slows, then its business would be materially affected, which could result in the loss of your entire investment in AutoTek if you participate in the Share Exchange and receive shares of Alpine 4’s common stock. Demand for products which we intend to sell depends on many factors, including: • the number of customers Alpine 4 is able to attract and retain over time; • the economy, and in periods of rapidly declining economic conditions, customers may defer purchases of new vehicles, which will impact the sales and deployment of products such as ours; • the competitive environment in the automotive aftermarket product market may force us to reduce prices below our desired pricing level or increase promotional spending; and • the ability to anticipate changes in consumer preferences and to meet customers’ needs in a timely cost effective manner. For the long term, demand for the products we plan to offer may be affected by: • the ability to establish, maintain and eventually grow market share in a competitive environment. • delivery of its information globally, geopolitical changes, changes in liquor regulations, currency fluctuations, natural disasters, pandemics and other factors beyond our control may increase the cost of items it purchases, create communication issues or render product delivery difficult which could have a material adverse effect on its sales and profitability. All of these factors could result in immediate and longer term declines in the demand for the products we plan to offer, which could adversely affect our sales, cash flows and overall financial condition.An investor who participates in the Share Exchange could lose his or her entire investment in AutoTek as a result. 22 Alpine 4 has limited management resources, and will be dependent on key executives.The loss of the services of the current officers and directors could severely impact Alpine 4’s business operations and future development, which could result in a loss of revenues and adversely impact the ability to ever sell any Exchange Shares received through participation in the Share Exchange. Alpine 4 is relying on a small number of key individuals to implement its business and operations and, in particular, the professional expertise and services of Kent B. Wilson, our President, Chief Executive Officer, Chief Financial Officer, and Secretary, and Charles Winters, our Chairman of the Board of Directors.Mr. Wilson intends to serve full time in his capacities with Alpine 4 following the closing of the Asset Purchase Transaction.Nevertheless, Alpine 4 may not have sufficient managerial resources to successfully manage the increased business activity envisioned by its business strategy.In addition, Alpine 4's future success depends in large part on the continued service of Mr. Wilson.If either of these persons chooses not to serve as officers or if they are unable to perform their duties, this could have an adverse effect on Company business operations, financial condition and operating results if we are unable to replace them with other individuals qualified to develop and market our business.The loss of their services could result in a loss of revenues, which could result in a reduction of the value of any Exchange Shares you receive through participation in the Share Exchange, as well as the complete loss of your investment in AutoTek. Competition that Alpine 4 faces is varied and strong. Alpine 4’s products and industry as a whole are subject to extreme competition.There is no guarantee that we can sustain our market position or expand our business.We anticipate that the intensity of competition in the future will increase. We compete with a number of entities in providing products to our customers.Such competitor entities include a variety of large nationwide corporations, including but not limited to public entities and companies that have established loyal customer bases over several decades. Many of our current and potential competitors are well established and have longer operating histories, significantly greater financial and operational resources, and name recognition than we have.As a result, these competitors may have greater credibility with both existing and potential customers.They also may be able to offer more competitive products and services and more aggressively promote and sell their products.Our competitors may also be able to support more aggressive pricing than we will be able to, which could adversely affect sales, cause us to decrease our prices to remain competitive, or otherwise reduce the overall gross profit earned on our products. Additionally, our third party providers themselves are subject to the intensely competitive market.We rely on such providers for underlying services and products that enable and/or facilitate the creation of our products.Competition may affect our suppliers’ ability to innovate and to continue existing product and service offerings, which could result in the loss of the value of your entire investment in AutoTek if you participate in the Share Exchange. Our success in business and operations will depend on general economic conditions. The success of Alpine 4 depends, to a large extent, on certain economic factors that are beyond its control.Factors such as general economic conditions, levels of unemployment, interest rates, tax rates at all levels of government, competition and other factors beyond Alpine 4’s control may have an adverse effect on Alpine 4’s ability to sell its products and to collect sums due and owing to it. Changes in consumer preferences and discretionary spending may have a material adverse effect on our revenue, results of operations and financial condition. Our success depends, in part, upon the popularity of our products and our ability to organically develop new brands or acquire the licensing or distribution rights to existing brands that appeal to consumers.Shifts in consumer preferences away from our products, our inability to develop new products that appeal to consumers, or changes in our product mix that eliminate items popular with some consumers could harm our business.Also, our success depends to a significant extent on discretionary consumer spending, which is influenced by general economic conditions and the availability of discretionary income.Accordingly, we may experience declines in revenue during economic downturns or during periods of uncertainty.Any material decline in the amount of discretionary spending could have a material adverse effect on our sales, results of operations, business and financial condition. 23 Alpine 4 may not be able to successfully implement its business strategy, which could adversely affect its business, financial condition, results of operations and cash flows.If Alpine 4 cannot successfully implement its business strategy, it could result in the loss of the value of your investment if you participate in the Share Exchange. Successful implementation of our business strategy depends on factors specific to the automotive and specifically the dealership repair service industries, and the state of the financial industry and numerous other factors that may be beyond our control.Adverse changes in the following factors could undermine our business strategy and have a material adverse effect on our business, our financial condition, and results of operations and cash flow: · The competitive environment in the automotive repair service industry that may force us to reduce prices below the optimal pricing level or increase promotional spending; · Our ability to anticipate changes in consumer preferences and to meet customers’ needs for our products in a timely cost effective manner; and · Our ability to establish, maintain and eventually grow market share in a competitive environment. Alpine 4 management anticipates that the Company will depend on a limited number of suppliers, and any issues with cost and availability of raw materials could have a material adverse impact on the Company In the construction of the devices necessary to install the LotWatch and ServiceWatch products, Alpine 4 has initially relied and intends to continue to rely upon a limited number of suppliers for raw materials used to make and package Alpine 4’s devices.Alpine 4’s success will depend in part upon our ability to successfully secure such materials from suppliers that are delivered with consistency and at a quality that meets our requirements.The price and availability of these materials are subject to market conditions.Increases in the price of our products due to the increase in the cost of raw materials could have a negative effect on our business. While Alpine 4 management believes that its relations with its suppliers are good, there can be no assurance that these suppliers will be able or willing to supply Alpine 4 with materials at the current pricing levels, or at all, or that we will be successful in engaging alternative suppliers on commercially reasonable terms which meet the quality or pricing levels currently experienced by Alpine 4.As a result, should Alpine 4’s costs increase and if those increases are unable to be passed on to its customers, our business, financial condition, and results of operations and cash flows may be materially adversely impacted, which could result in the loss of your entire investment. Our revenue growth rate depends primarily on our ability to satisfy relevant channels and end-customer demands, identify suppliers of our necessary ingredients and to coordinate those suppliers, all subject to many unpredictable factors. We may not be able to identify and maintain the necessary relationships with suppliers of product and services as planned.Delays or failures in deliveries could materially and adversely affect our growth strategy and expected results.As we supply more customers, our rate of expansion relative to the size of such customer base will decline. In addition, one of our biggest challenges is securing an adequate supply of suitable product.Competition for product is intense, and commodities costs subject to price volatility. Our ability to execute our business plan also depends on other factors, including: · there is no guarantee that we will enter into definitive agreements with distributors and on acceptable terms; · hiring and training qualified personnel in local markets; · managing marketing and development costs at affordable levels; · cost and availability of labor; · the availability of, and our ability to obtain, adequate supplies of ingredients that meet our quality standards; and · securing required governmental approvals in a timely manner when necessary. 24 Risks Related to OurClass A common stock and the Share Exchange The total number of shares of Alpine 4Class A common stock issuable in connection with the Share Exchange is unknown as of the date of this Proxy Statement/Registration Statement, and as such, the percentage ownership of AutoTek stockholders who participate in the Share Exchange is unknown and subject to change as more AutoTek stockholders participate in the Share Exchange. Assuming that the AutoTek stockholders approve the Asset Purchase Transaction, Alpine 4 will offer the Share Exchange to AutoTek stockholders for forty-five (45) days following the Special Meeting of the AutoTek stockholders (the “Exchange Period”).However, Alpine 4 management does not know how many AutoTek stockholders will participate in the Share Exchange, or how many shares of AutoTek common stock will be tendered or how many shares of Alpine 4Class A common stock will need to be issued.As such, there can be no way of knowing the ownership percentage of Alpine 4 of any AutoTek stockholder who elects to participate in the Share Exchange, and those ownership percentages are subject to change throughout the Exchange Period. AutoTek stockholders who participate in the Share Exchange, and others who choose to purchase shares of Alpine 4Class A common stock if and when offered, may have difficulty in reselling their shares due to the lack of market or state Blue Sky laws. OurClass A common stock is currently not quoted on any market. No market may ever develop for ourClass A common stock, or if developed, may not be sustained in the future.The AutoTek stockholders who receive shares of ourClass A common stock in connection with the Share Exchange, and persons who desire to purchase them in any trading market that might develop in the future should be aware that there might be additional significant state law restrictions upon the ability of investors to resell our shares. Accordingly, even if we are successful in having our shares available for trading on the OTC Markets, investors should consider any secondary market for our securities to be a limited one. Sales of ourClass A common stock under Rule 144 could reduce the price of our stock. None of our outstanding common shares are currently eligible for resale under Rule 144. In general, persons holding restricted securities in a publicly reporting company that is providing current public information meeting the requirements of Rule 144, including affiliates, must hold their shares for a period of at least six months.Because Alpine 4 was previously a “shell company” as defined in the rules of the SEC, Rule 144 is unavailable until one year from the date on which Alpine 4 filed “Form 10 information” with the SEC, which is contained in this Proxy Statement/Registration Statement.Additionally, affiliates of Alpine 4 may not sell more than one percent of the total issued and outstanding shares in any 90-day period and must resell the shares in an unsolicited brokerage transaction at the market price. If substantial amounts of ourClass A common stock become available for resale under Rule 144 once a market has developed for ourClass A common stock, the then-prevailing market prices for ourClass A common stock may be reduced. We may, in the future, issue additional securities, which would reduce our stockholders’ percent of ownership and may dilute our share value. Our Certificate of Incorporation, as amended to date, authorizes us to issue 500,000,000 shares ofClass A common stock, and 100,000,000 shares of Class B common stock. As of the date of this Proxy Statement/Registration Statement, we had 51,305,469 shares ofClass A common stock outstanding, and 16,000,000 shares of Class B common stock outstanding. Accordingly, we may issue up to an additional 448,694,531 shares ofClass A commonstock, and an additional 84,000,000 shares of Class B common stock.If all of the AutoTek stockholders participate in the Share Exchange, we will issue an additional 150,000,000 shares of Class A common stock, for an aggregate of 201,305,469 shares outstanding, and we could issue up to an additional 298,694,531 shares ofClass A common stock.No shares of Class B common stock will be issued in connection with the Share Exchange. The future issuance of additional shares ofClass A common stock may result in additional dilution in the percentage of ourClass A common stock held by our then existing stockholders. We may value anyClass A common stock issued in the future on an arbitrary basis including for services or acquisitions or other corporate actions that may have the effect of diluting the value of the shares held by our stockholders, and might have an adverse effect on any trading market for ourClass A common stock.Additionally, our board of directors may designate the rights terms and preferences of one or more series of preferred stock at its discretion including conversion and voting preferences without prior notice to our stockholders.Any of these events could have a dilutive effect on the ownership of our shareholders, and the value of shares owned. 25 Because the Share Exchange will close after the Asset Purchase Transaction has closed (assuming AutoTek Stockholder Approval), Alpine 4 management cannot determine the exact tax consequences of the Share Exchange to AutoTek or Alpine 4 shareholders.Nevertheless, Alpine 4 management believes that it is more likely than not that the tax consequences could be material. The Share Exchange discussed herein, which will close following the closing of the Asset Purchase Transaction (assuming AutoTek shareholder approval), may have material tax consequences to the AutoTek and Alpine 4 shareholders.Alpine 4 management cannot determine the exact tax consequences, or the materiality of such consequences, of the Share Exchange to any individual AutoTek or Alpine 4 stockholder prior to the closing of the Share Exchange, but Alpine 4 management believes that it is more likely than not that the tax consequences could be material to AutoTek stockholders who elect to participate in the Share Exchange and to Alpine 4 shareholders. The beliefs and statements of Alpine 4 management described above are and will be based on facts, representations, assumptions and exclusions set forth or referred to in this Registration Statement/Proxy Statement.None of these statements or beliefs is binding on the IRS or the courts, and neither Alpine 4 nor AutoTek intend to request a ruling from the IRS regarding any matter relating to the transactions described herein. Consequently, no assurance can be given that the IRS will not assert, or that a court would not sustain a position contrary to any of those described herein. In addition, if any of the facts, representations, assumptions or exclusions upon which such statements and beliefs are based are inconsistent with the actual facts, the statements and believes relating to the tax consequences of the transactions could be affected. Raising additional capital may cause dilution to our existing stockholders. We may seek additional capital through a combination of private and public equity offerings, debt financings, collaborations, and strategic and licensing arrangements. To the extent that we raise additional capital through the sale ofClass A common stock or securities convertible or exchangeable intoClass A common stock, your ownership interest in Alpine 4 will be diluted. Raising additional capital may restrict our operations or require us to relinquish rights. We may seek additional capital through a combination of private and public equity offerings, debt financings, collaborations, and strategic and licensing arrangements.To the extent that we raise additional capital through the sale ofClass A common stock or securities convertible or exchangeable intoClass A common stock, the terms of any such securities may include liquidation or other preferences that materially adversely affect your rights as a stockholder.Debt financing, if available, would increase our fixed payment obligations and may involve agreements that include covenants limiting or restricting our ability to take specific actions, such as incurring additional debt, making capital expenditures or declaring dividends.If we raise additional funds through collaboration, strategic partnerships and licensing arrangements with third parties, we may have to relinquish valuable rights to our intellectual property, future revenue streams or grant licenses on terms that are not favorable to us. 26 Market volatility may affect our stock price and the value of your shares. Once a market for ourClass A common stock is established, the market price for ourClass A common stock is likely to be volatile, in part because ourClass A common stock has not been previously traded publicly. In addition, the market price of ourClass A common stock may fluctuate significantly in response to a number of factors, most of which we cannot control, including, among others: • announcements of new products, brands, commercial relationships, acquisitions or other events by us or our competitors; • regulatory or legal developments in the United States and other countries; • fluctuations in stock market prices and trading volumes of similar companies; • general market conditions and overall fluctuations in U.S. equity markets; • variations in our quarterly operating results; • changes in our financial guidance or securities analysts' estimates of our financial performance; • changes in accounting principles; • our ability to raise additional capital and the terms on which we can raise it; • sales of large blocks of ourClass A common stock, including sales by our executive officers, directors and significant stockholders; • additions or departures of key personnel; • discussion of us or our stock price by the press and by online investor communities; and • other risks and uncertainties described in these risk factors. An active public market for ourClass A common stock may not develop or be sustained after the Share Exchange. We will work to negotiate and determine the initial public sale price with our market makers, but this price may not be indicative of prices that will prevail in the trading market.As a result, AutoTek stockholders who participate in the Share Exchange may not be able to sell their shares ofClass A common stock at a price that is attractive to them, or at all. If securities or industry analysts do not publish or cease publishing research or reports or publish misleading, inaccurate or unfavorable research about us, our business or our market, our stock price and trading volume could decline. The trading market for ourClass A common stock will be influenced by the research and reports that securities or industry analysts may publish about us, our business, our market or our competitors. We do not currently have and may never obtain research coverage by securities and industry analysts. If no or few securities or industry analysts cover our company, the trading price and volume of our stock would likely be negatively impacted. If we obtain securities or industry analyst coverage and if one or more of the analysts who covers us downgrades our stock or publishes inaccurate or unfavorable research about our business, or provides more favorable relative recommendations about our competitors, our stock price would likely decline. If one or more of these analysts ceases coverage of us or fails to publish reports on us regularly, demand for our stock could decrease, which could cause our stock price or trading volume to decline. Future sales of ourClass A common stock may cause our stock price to decline. Sales of a substantial number of shares of ourClass A common stock in the public market or the perception that these sales might occur could significantly reduce the market price of ourClass A common stock and impair our ability to raise adequate capital through the sale of additional equity securities. 27 We will be subject to penny stock regulations and restrictions, and you may have difficulty selling shares of our Class A common stock. The SEC has adopted regulations which generally define so-called “penny stocks” to be an equity security that has a market price less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exemptions. We anticipate that ourClass A common stock will become a “penny stock”, and we will become subject to Rule 15g-9 under the Exchange Act, or the “Penny Stock Rule”. This rule imposes additional sales practice requirements on broker-dealers that sell such securities to persons other than established customers. For transactions covered by Rule 15g-9, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to sale. As a result, this rule may affect the ability of broker-dealers to sell our securities and may affect the ability of purchasers to sell any of our securities in the secondary market. For any transaction involving a penny stock, unless exempt, the rules require delivery, prior to any transaction in a penny stock, of a disclosure schedule prepared by the SEC relating to the penny stock market. Disclosure is also required to be made about sales commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements are required to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stock. We do not anticipate that ourClass A common stock will qualify for exemption from the Penny Stock Rule. In any event, even if ourClass A common stock were exempt from the Penny Stock Rule, we would remain subject to Section 15(b)(6) of the Exchange Act, which gives the SEC the authority to restrict any person from participating in a distribution of penny stock, if the SEC finds that such a restriction would be in the public interest. Our compliance with the Sarbanes-Oxley Act and SEC rules concerning internal controls may be time consuming, difficult and costly. Alpine 4’s executive officers do not have experience being an officer of a public company. It may be time consuming, difficult and costly for us to develop and implement the internal controls and reporting procedures required by Sarbanes-Oxley.We may need to hire additional financial reporting, internal controls and other finance staff in order to develop and implement appropriate internal controls and reporting procedures. We cannot assure you that the Class A common stock will become liquid or that it will be listed on a securities exchange. We cannot assure you that we will be able to meet the initial listing standards of any stock exchange, or that we will be able to maintain any such listing. Until theClass A common stock is listed on an exchange, we expect that it would be eligible to be quoted the OTC Markets, another over-the-counter quotation system, or in the “pink sheets.” In those venues, however, an investor may find it difficult to obtain accurate quotations as to the market value of theClass A common stock. In addition, if we failed to meet the criteria set forth in SEC regulations, various requirements would be imposed by law on broker-dealers who sell our securities to persons other than established customers and accredited investors. Consequently, such regulations may deter broker-dealers from recommending or selling theClass A common stock, which may further affect its liquidity. This would also make it more difficult for us to raise additional capital. Due to the lack of a trading market for our securities, you may have difficulty selling any shares you obtain in connection with the Share Exchange, which could result in the loss of your investment. There is presently no demand for ourClass A common stock, and no public market exists for the shares being offered in the Share Exchange.We plan to contact a market maker immediately following the effectiveness of this Registration Statement to file an application to have our shares quoted on the OTC Markets.However, there is no guarantee that a trading market will ever develop. If no market is ever developed for ourClass A common stock, it will be difficult or impossible for you to sell any shares you purchase in this offering.In such case, you may find that you are unable to achieve any benefit from your investment or liquidate your shares without considerable delay, if at all.In addition, if Alpine 4 fails to have itsClass A common stock quoted on a public trading market, yourClass A common stock will not have a quantifiable value and it may be difficult, if not impossible, to ever resell your shares, resulting in an inability to realize any value from your investment. 28 Alpine 4 may issue Preferred Stock with voting and conversion rights that could adversely affect the voting power of the holders of Class A common stock. Alpine 4’s Board of Directors may issue Preferred Stock with voting and conversion rights that could adversely affect the voting power of the holders ofClass A common stock.Any such provision may be deemed to have a potential anti-takeover effect, and the issuance of Preferred Stock in accordance with such provision may delay or prevent a change of control of Alpine 4.The Board of Directors also may declare a dividend on any outstanding shares of Preferred Stock.All outstanding shares of Preferred Stock are fully paid and non-assessable. We may never pay dividends to shareholders, which could reduce the monetary gain you may realize on your investment. We have not declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain our future earnings, if any, to support operations and to finance expansion and therefore we do not anticipate paying any cash dividends on ourClass A common stock in the foreseeable future. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant. There is no assurance that future dividends will be paid, and, if dividends are paid, there is no assurance with respect to the amount of any such dividend. If Alpine 4 does not pay dividends, Alpine 4’sClass A common stock may be less valuable because a return on an investor’s investment will only occur if Alpine 4’s stock price appreciates. Although we expect to apply for quotation on the OTC Markets, we may not be approved, and even if approved, we may not be approved for trading on the OTC Markets; therefore AutoTek shareholders who participate in the Share Exchange may not have a market to sell their Alpine 4 shares, either in the near term or in the long term, or both. There is presently no public market for the Exchange Shares. We plan to contact a market maker immediately following this proxy statement/registration statement’s being declared effective and apply to have the shares quoted on the OTC Markets. The OTC Markets are a regulated quotation service that displays real-time quotes, last sale prices and volume information in over-the-counter securities. The OTC Markets are not an issuer listing service, market or exchange. To be eligible for quotation on the OTC QB or QX Markets, issuers must remain current in their filings with the SEC or applicable regulatory authority. Market makers are not permitted to begin quotation of a security whose issuer does not meet this filing requirement. We cannot guarantee that our application will be accepted or approved and our stock listed and quoted for sale. If our application is rejected, our stock may then be traded on the "Pink Sheets," and the market for resale of our shares would decrease dramatically, if not be eliminated. As of the date of this filing, there have been no discussions or understandings between Alpine 4 and anyone acting on our behalf, with any market maker regarding participation in a future trading market for our securities. If no market is ever developed for ourClass A common stock, it will be difficult for you to sell any shares you receive in connection with the Share Exchange. In such a case, you may find that you are unable to achieve any benefit from your investment or liquidate your shares without considerable delay, if at all. In addition, if we fail to have ourClass A common stock quoted on a public trading market, yourClass A common stock will not have a quantifiable value and it may be difficult, if not impossible, to ever resell your shares, resulting in an inability to realize any value from your investment. 29 THE ASSET PURCHASE AND SHARE EXCHANGE TRANSACTION Parties to the Asset Purchase Transaction and the Share Exchange AutoTek Incorporated AutoTek, Incorporated, an Arizona corporation, was organized in February 2013 as an automotive research and manufacturing company that specializes in technology intellectual property and related vehicle research.As of the date of this Proxy Statement/Registration Statement, AutoTek was the owner of technology, including software code, relating to two products designed to assist automobile dealerships: LotWatch and ServiceWatch.LotWatch provides real-time information relating to each vehicle on a dealer’s lot.ServiceWatch interfaces with a new vehicle, and provides information to a dealership service department about the vehicle, designed to improve communications between a dealer and a customer, and to provide better service to the customer. Richard Battaglini, the founder and an officer and director of AutoTek, has spent a total of 15 years working in the areas of Automotive Dealership Sales and Management. He has extensive experience as an Automotive Aftermarket Parts innovator and supplier. He began his automotive sales career by serving as a salesperson in Albuquerque, NM for Group 1 Automotive, a publicly traded conglomerate. After spending 3 years and winning several awards, Mr. Battaglini moved to a private dealership group to pursue an advancement into finance and insurance where he was responsible for securing financing for customers and funding from banks for the group. He then made the natural progression into Dealership Management where he was responsible for scheduling and managing a sales team consisting of more than 35 sales people. In this role he was responsible for Inventory Management and the Customer Retention Program Development. He has held every position on the variable side of a dealership, except for General Manager. In 2005, Mr. Battaglini left the retail side of the automotive industry and pursued a new strategy. It was then that he invented a safety product for cars that is currently being sold under several brand names such as Pulse, BrakeSafe, BrakeTek and BrakePlus.It has been proven by the NHTSA that when consumers have this installed in their vehicle, it reduced their chances of being involved in a rear-end collision by over 40%. This product was sold to the automotive dealership market as an aftermarket product to be front loaded on the new and used cars. With Mr. Battaglini's direction, this product is available in hundreds of dealerships nationwide and in 2012, it was voted one of the top 30 Automotive Technology products in the US by Automotive News and Autobytel. Selling his interest in this venture in late 2012 allowed Mr. Battaglini the opportunity to pursue another venture: development of the software that would eventually be integrated into hardware resulting in LotWatch and ServiceWatch, products having a focus on Dealership Inventory Management and Real-time Customer Service Retention. As of the date of this Proxy Statement/Registration Statement, AutoTek has not generated revenues from operations, and has been engaged in research and development related to the LotWatch and ServiceWatch products, as well as the brake-related products. As of October 1, 2014, AutoTek commenced efforts to commercialize its automotive products, including one related to a rear-end collision avoidance system called BrakeSafe.This product installs directly in the vehicle, and transforms a vehicle’s top-mounted third brake light into a collision avoidance system.Equipped with a patented Pulsing Technology, the system’s electronic circuitry unit causes the third brake light to quickly pulse four times before fully engaging, alerting drivers behind the vehicle of an upcoming stop.The product can be installed in about five minutes, which makes it a product with which dealers can preload the dealership’s new and pre-owned inventory.As of the date of this proxy statement/registration statement, AutoTek was in negotiations with a company that represents automobile dealerships with respect to introducing the BrakeTek product to their dealerships. Assuming that the Asset Purchase Transaction is approved by the shareholders of AutoTek, AutoTek will sell the LotWatch and ServiceWatch source code to Alpine 4.AutoTek management plans to continue its operations, focusing on the BrakeSafe and other automobile brake light products developed by Mr. Battaglini.In connection with the Share Exchange, whereby AutoTek shareholders may exchange their shares of AutoTek common stock for shares of Alpine 4Class A common stock, following the closing of the Share Exchange, Alpine 4 will own and hold whatever shares of AutoTek common stock that are tendered in the Share Exchange, and as such, AutoTek may become a subsidiary of Alpine 4.Until the closing of the Exchange Period, there is no way to determine the percentage ownership of AutoTek, if any, that will be held by Alpine 4. Alpine 4 management has indicated that it has no plans to merge with or roll up AutoTek, and management of both companies intend that AutoTek will continue to operate as a separate entity, focusing on the automobile brake business, while Alpine 4 focuses on the LotWatch and ServiceWatch products, as well as other opportunities.AutoTek will maintain its sales and clerical employees, and the two companies will seek to operate out of separate facilities.It is anticipated that Messrs. Battaglinig, Edwards, and Winters will remain directors of AutoTek, and that Mr. Battaglini will remain the President of AutoTek, at least for the forseeable future. 30 Market price of and dividends on AutoTek’s common equity and related stockholder matters AutoTek’s common stock has never traded, and AutoTek management does not anticipate that a trading market for its common stock will ever develop.Irrespective of the level of participation in the Share Exchange, AutoTek management does not anticipate applying to have the AutoTek common shares listed for trading on any exchange or trading facility. AutoTek has not declared any cash dividends on its common stock since inception and does not anticipate paying such dividends in the foreseeable future. Any decisions as to future payments of dividends will depend on AutoTek’s earnings and financial position and such other facts, as the Board of Directors deems relevant. As of the date of this Registration Statement/Proxy Statement, AutoTek had 25,000,000 shares of its common stock outstanding, and no shares of preferred stock outstanding.AutoTek’s common stock is not listed for trading on any exchange or trading facility.As of the date of this Registration Statement/Proxy Statement, AutoTek’s common shares were held by approximately 356 shareholders of record. AutoTek has not issued any securities pursuant to any equity compensation plans, and as of the date of this Registration Statement/Proxy Statement, did not have any equity compensation or similar plans. SELECTED FINANCIAL DATA AutoTek is not required to provide this information. SUPPLEMENTARY FINANCIAL INFORMATION AutoTek is not required to provide this information. Management’s Discussion and Analysis of Financial Condition and Results of Operations There are statements in this Proxy Statement/Registration Statement about AutoTek Incorporated (“AutoTek”) that are not historical facts. These “forward-looking statements” can be identified by use of terminology such as “believe,” “hope,” “may,” “anticipate,” “should,” “intend,” “plan,” “will,” “expect,” “estimate,” “project,” “positioned,” “strategy” and similar expressions. You should be aware that these forward-looking statements are subject to risks and uncertainties that are beyond our control. For a discussion of these risks, you should read this entire Report carefully, especially the risks discussed under “Risk Factors.” Although AutoTek management believes that the assumptions underlying the forward looking statements included in this Registration Statement/Proxy Statement are reasonable, they do not guarantee our future performance, and actual results could differ from those contemplated by these forward looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. In the light of these risks and uncertainties, there can be no assurance that the results and events contemplated by the forward-looking statements contained in this Report will in fact transpire. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. We expressly disclaim any obligation to update or revise any forward-looking statements. 31 Overview and Highlights Company Background; Business Strategy AutoTek Incorporated (“AutoTek”) was incorporated in Arizona on February 12, 2013, as an automotive research and manufacturing company that specializes in technology intellectual property and related vehicle research.As of the date of this Proxy Statement/Registration Statement, AutoTek was the owner of technology, including software code, relating to two products designed to assist automobile dealerships: LotWatch and ServiceWatch.LotWatch provides real-time information relating to each vehicle on a dealer’s lot.ServiceWatch interfaces with a new vehicle, and provides information to a dealership service department about the vehicle, designed to improve communications between a dealer and a customer, and to provide better service to the customer. In 2005, Mr. Battaglini invented a safety product for cars that is currently being sold under several brand names such as Pulse, BrakeSafe, BrakeTek and BrakePlus.It has been proven by the NHTSA that when consumers have this installed in their vehicle, it reduced their chances of being involved in a rear-end collision by over 40%.This product was sold to the automotive dealership market as an aftermarket product to be front-loaded on new and used cars. With Mr. Battaglini's direction, this product is available in hundreds of dealerships nationwide and in 2012, it was voted one of the top 30 Automotive Technology products in the US by Automotive News and Autobytel. As of October 1, 2014, AutoTek commenced efforts to commercialize the brake product, the rear-end collision avoidance system called BrakeSafe.This product installs directly in the vehicle, and transforms a vehicle’s top-mounted third brake light into a collision avoidance system.Equipped with a patented Pulsing Technology, the system’s electronic circuitry unit causes the third brake light to quickly pulse four times before fully engaging, alerting drivers behind the vehicle of an upcoming stop.The product can be installed in about five minutes, which makes it a product with which dealers can preload the dealership’s new and pre-owned inventory.As of the date of this proxy statement/registration statement, AutoTek was in negotiations with a company that represents automobile dealerships with respect to introducing the BrakeTek product to their dealerships. Assuming that the Asset Purchase Transaction is approved by the shareholders of AutoTek, AutoTek will sell the LotWatch and ServiceWatch source code to Alpine 4.AutoTek management plans to continue its operations, focusing on the BrakeSafe and other automobile brake light products developed by Mr. Battaglini.In connection with the Share Exchange, whereby AutoTek shareholders may exchange their shares of AutoTek common stock for shares of Alpine 4Class A common stock, following the closing of the Share Exchange, Alpine 4 will own and hold whatever shares of AutoTek common stock that are tendered in the Share Exchange, and as such, AutoTek may become a subsidiary of Alpine 4.Until the closing of the Exchange Period, there is no way to determine the percentage ownership of AutoTek, if any, that will be held by Alpine 4. Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. AutoTek has incurred losses since inception and had accumulated a deficit of $961,517 and $958,755 as of June 30, 2015, and December 31, 2014, respectively.AutoTek requires capital for its contemplated operational and marketing activities.AutoTek’s ability to raise additional capital through the future issuances of common stock is unknown. The obtainment of additional financing, the successful development of AutoTek’s contemplated plan of operations, and its transition, ultimately, to the attainment of profitable operations are necessary for AutoTek to continue operations. The ability to successfully resolve these factors raise substantial doubt about AutoTek’s ability to continue as a going concern. The financial statements of AutoTek do not include any adjustments that may result from the outcome of these aforementioned uncertainties. 32 Results of Operations Revenue AutoTek has not generated revenues since inception on February 13, 2013.AutoTek management does not expect to generate revenues for the foreseeable future Advertising and marketing AutoTek’s advertising and marketing expenses for the six months ended June 30, 2015 and 2014 were $0 and $2,526, respectively, and for the years ended December 31, 2014 and 2013, were $3,744 and $71,765, respectively.The decrease in advertising and marketing expenses for six months ended June 30, 2015 compared to 2014 is due to a change in focus on where to spend AutoTek’s operating capital.The decrease in advertising and marketing expenses for the year ended December 31, 2014 compared to 2013 is due to a change in focus on where to spend AutoTek’s operating capital.In 2013, AutoTek did much more advertising and marketing to bring awareness of the products it were creating. General and administrative expenses AutoTek’s general and administrative expenses for the six months ended June 30, 2015 and 2014 were $2,762 and $136,993, respectively, and for the years ended December 31, 2014 and 2013 were $310,580 and $294,548, respectively.The decrease in general and administrative expenses for six months ended June 30, 2015 compared to 2014 is due to the lack of funds to operate the business at the same level as 2014 and 2013.The increase in general and administrative expenses for the year ended December 31, 2014 compared to 2013 is due to a full year in 2014 compared to only 10.5 months in 2013. Research and development AutoTek’s research and development expenses for the six months ended June 30, 2015 and 2014, were $0 and $38,426, respectively, and for the years ended December 31, 2014 and 2013, were $43,347 and $234,771, respectively.The decrease in research and development expenses for six months ended June 30, 2015, compared to 2014 is due to the lack of funds to operate the business at the same level as 2014 and 2013.The decrease in research and development expenses for the year ended December 31, 2014 compared to 2013 is due to a change in focus on where to spend AutoTek’s operating capital and general lack of funds for research and development activities. Liquidity and Capital Resources AutoTek has financed its operations since inception from the sale of common stock and capital contributions from stockholders.AutoTek expects to continue to finance operations by selling shares of its common stock until it generates income from the sale of its products. AutoTek may elect to seek bank financing or to engage in debt financing through a placement agent.If AutoTek is unable to raise sufficient capital from operations or through sales of its securities or other means, it may need to delay implementation of its business plans. Off-Balance Sheet Arrangements As of June 30,2015, AutoTek has not entered into any transactions with unconsolidated entities whereby AutoTek has financial guarantees, subordinated retained interests, derivative instruments, or other contingent arrangements that expose AutoTek to material continuing risks, contingent liabilities, or any other obligation under a variable interest in an unconsolidated entity that provides financing, liquidity, market risk, or credit risk support to AutoTek. 33 Critical Accounting Policies and Estimates The preparation of financial statements and related disclosures in conformity with U.S. generally accepted accounting principles (“GAAP”) and AutoTek’s discussion and analysis of its financial condition and operating results require AutoTek’s management to make judgments, assumptions, and estimates that affect the amounts reported in its condensed consolidated financial statements and accompanying notes.Note 2, “Summary of Significant Accounting Policies” of this Form 10-Q describes the significant accounting policies and methods used in the preparation of AutoTek’s condensed consolidated financial statements. Management bases its estimates on historical experience and on various other assumptions it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities. Actual results may differ from these estimates and such differences may be material. Management believes AutoTek’s critical accounting policies and estimates are those related to revenue recognition and inventory valuation. Management considers these policies critical because they are both important to the portrayal of AutoTek’s financial condition and operating results, and they require management to make judgments and estimates about inherently uncertain matters. 34 AUTOTEK INCORPORATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2015 (UNAUDITED) AND FOR THE YEARS ENDED DECEMBER 31, 2, 2015 (INCEPTION) THROUGH DECEMBER 31,2013 Table of Contents Page Report of Independent Registered Public Accounting Firm AT-2 Financial Statements: Balance Sheets as of June 30 , 2015 (unaudited) and December 31, 2014 and 2013 AT-3 Statements of Operations for the Six Months Ended June 30, 2015 and 2014 (unaudited) and the Year Ended December 31, 2014 and the Period from February 12, 2013 (Inception) through December 31, 2013 AT-4 Statement of Changes in Stockholders’ Deficit for the Period from February 12, 2013 (Inception) through December 31, 2014 and the Six Months Ended June 30, 2015 (unaudited) AT-5 Statement of Cash Flows for the Six Months Ended June 30, 2015 and 2014 (unaudited) and for the Year Ended December 31, 2014 and the Period from February 12, 2013 (Inception) through December 31, 2013 AT-6 Notes to Financial Statements AT-7 AT - 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Autotek, Inc. We have audited the accompanying balance sheets of Autotek, Inc. (“the Company”) as of December 31, 2014 and 2013, and the related statements of operations, stockholders’ deficit, and cash flows for the year ended December 31, 2014 and for the period from February 12, 2013 (inception) to December 31, 2013. Autotek, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, as of December 31, 2014 and 2013, and the results of its operations and its cash flows for the year ended and cash flows for the year ended December 31, 2014 and for the period from February 12, 2013 (inception) to December 31, 2013, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has had no revenues and income since inception. These conditions, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Management's plans concerning these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Anton & Chia, LLP Newport Beach September 17, 2015 AT - 2 AUTOTEK INCORPORATED BALANCE SHEETS June 30, December 31, December 31, (unaudited) ASSETS CURRENT ASSETS: Cash $
